EX-10.31 8 exhb1031.htm PSA DATED APRIL 12, 2000
Exhibit 10.31

PRODUCTION SHARING CONTRACT
BETWEEN
GOVERNMENT OF INDIA
AND
OIL & NATURAL GAS CORPORATION LIMITED

AND

GUJRAT STATE PETROLEUM CORPORATION LIMITED

AND

HINDUSTAN OIL EXPLORATION COMPANY LIMITED

WITH RESPECT TO CONTRACT AREA
IDENTIFIED AS
BLOCK CB-ON-2
TABLE OF CONTENTS

ARTICLE CONTENTS PAGENO.
Preamble

1. Definitions 3
2. Duration 12
3. Relinquishment 14
4. Work Programme 15
5. Management Committee 17
6. Operatorship, Operating Agreement and Operating Committee 20
7. General Rights & Obligations of the Parties 21
8. Government / Licensee Assistance 24
9. Discovery, Development and Production 25

0. Unit Development 29

1. Measurement of Petroleum 30

2. Protection of the Environment 31

3. ONGC Participation 35

4. Recovery of Cost from Petroleum 37

5. Production Sharing of Petroleum 40

6. Taxes, Royalties, Rental etc. 42

7. Custom Duties 46

8. Domestic Supply, Sale, Disposal and Export of Crude Oil and Condensate 47

9. Valuation of Petroleum 51
20. Currency and Exchange Control Provisions 54
21. Natural Gas 56

Employment, Training and Transfer of Technology
22. oe 60
Employment, Training and Transfer of
23. Local Goods and Services 62
24. Insurance and indemnification 63
25. Records, Reports, Accounts and Audit 64
26. Information, Data Confidentiality, Inspection and Security 66
)

27. Title to Petroleum, Data and Assets 69
28. Assignment of Interest 71
29. Financial and Performance Guarantees 73
30. Termination of Contract 75
31. Force Majeure 77
32. Applicable Law and Language of the Contract 79
33. Sole Expert, Conciliation and Arbitration 80
34. Entire Agreement, Amendments and Waiver 82

35. Certificates 83
36.

APPENDICES

Appendix A
Appendix B
Appendix C
Appendix D

Appendix E

Notices

CONTENTS

Description of Contract Area
Map of Contract Area
Accounting Procedure to Production Sharing Contract

Calculation of the Post Tax Rate of Return and

Investment Multiple for Production Sharing Purposes
Form of Parent Financial and Performance Guarantee

(ii)

84

PAGENO.

86
87

88
117

119
This Contract is made this 12" day of April, 2000 between:

1. The President of India, acting through the Secretary, Ministry of Petroleum and Natural Gas (hereinafter referred to as
Government) of the FIRST PART;

AND

2. Oil & Natural Gas Corporation Ltd., a body corporate incorporated under the Companies Act. 1956 having its registered
office at Jeevan Bharti Building Tower II, 124, Indira Circus (Connaught Circus) New Delhi (hereinafter referred to as
ONGC) which expression shall include its successors and such assigns as are permitted under Article 28 hereof, of the
SECOND PART;

AND

3. GUJARAT STATE PETROLEUM CORPORATION LTD., a body corporate incorporated under the Companies Act
1956, having its registered office at Block No. 15, 2"! Floor, Udyog Bhavan Sector -11 Gandhinagar-382 O11 (hereinafter
referred to as GSPC),

AND

+. HINDUSTAN OIL EXPLORATION COMPANY LTD., a body corporate incorporated _under_the Companies Act,
1956, having its registered office at Tandalja Road, Off: Old Padra Road, Baroda (hereinafter referred to as HOEC) and
GSPC and HOEC are collectively referred herein as COMPANIES, which expression shall include their successors and such
assigns as are permitted under Article 28 hereof, of the THIRD PART;
WITNESSETH:

WHEREAS
(1) The Oil Fields (Regulation and Development) Act, 1948 (53 of 1948) (hereinafter referred to as "the Act") and the
Petroleum and Natural Gas Rules, 1959, made thereunder (hereinafter referred to as "the Rules") make provision inter alia
for the regulation of Petroleum Operations and the grant of licences and leases for exploration and development of
Petroleum in India;

(2) The Rules provide for the grant of petroleum exploration licences and petroleum mining leases in respect of land vested in a
State Government by that State Government with the previous approval of the Central Government, and ONGC is being
duly granted an exploration licence to carry out Exploration Operations in association with other companies in that area
onshore identified as Block CB-ON/2 and more particularly described in Appendix A;

(3) The Rules provide for an agreement between the Government and the Licensee with respect to additional terms and
conditions in regard to the licence or lease;
(4) The Government desires that the Petroleum resources which may exist in India be discovered and exploited with the
utmost expedition in the overall interest of India in accordance with good petroleum industry practices;

(5) COMPANIES have represented that they have, or will acquire and make available, the necessary financial and technical
resources and the technical and industrial competence and experience necessary for proper discharge and or performance
of all obligations required to be performed under this Contract in accordance with good international petroleum industry
practices and will provide guarantees as required in Article 29 for the due performance of its undertakings hereunder;

(6) As a result of discussions between representatives of the Government and COMPANIES on the proposal of
COMPANIES, the Government and ONGC have agreed to enter into this Contract with COMPANIES with respect to the
said area referred to in paragraph (2) above on the terms and conditions herein set forth.

(7) The initial undivided percentage Participating Interest of each of the Companies in the Contract shall be as follows:
GSPC : 50%
HOEC : 50%

NOW, THEREFORE in consideration of the premises and covenants and conditions herein contained, IT IS HEREBY
AGREED between the Parties as follows:
Ll

ARTICLE - 1

DEFINITIONS

In this Contract. unless the context requires otherwise, the following terms shall have the meaning ascribed to them
hereunder:

"Accounting Procedure" means the principles and procedures of accounting set out in Appendix C.

"Affiliate" means a company that directly or indirectly controls or is controlled by a Party to this Contract or a company
which directly or indirectly controls or is controlled by a company which controls a Party to this Contract, it being
understood that "control" means ownership by one company of more than fifty percent (50%) of the voting securities of the
other company, or the power to direct, administer and dictate policies of the other company even where the voting securities
held by such compmy exercising such effective control in that other company is less than fifty percent (50%) and the term
"controlled" shall have a corresponding meaning.

" Appendix’ means an Appendix attached to this Contract and made a part thereof.

"Appraisal Programme" means a programme, approved by the Management Committee, carried out following a Discovery
of Petroleum in the Contract Area for the purpose of delineating the Petroleum Reservoirs to which the Discovery relates in
terms of thickness and lateral extent and determining the characteristics thereof and the quantity of recoverable Petroleum
therein.

"Appraisal Well" means a Well drilled pursuant to an approved Appraisal Programme.

"Arms Length Sales" means sales made freely in the open international market, in freely convertible currencies, between
willing and unrelated sellers and buyers and in which such buyers and sellers have no contractual or other relationship,
directly or indirectly, or any common or joint interest as is reasonably likely to influence selling prices and shall, inter alia,
exclude sales (whether direct or indirect, through brokers or otherwise) involving Affiliates, sales between entities
comprising the Contractor, sales between governments and governmentowned entities, counter trades, restricted or distress
sales, sales involving barter arrangements and generally any transactions motivated in whole or in part by considerations
other than normal commercial practices.

"Article" means an article of this Contract and the term "Articles" means more than one Article.
1.8 "Associated Natural Gas" or "ANG" means Natural Gas occurring in association with Crude Oil either as free gas or in
solution, if such Crude Oil can by itself be commercially produced.
1.10

1.11

1.12

1.13

1.14

1.15

1.16

1.17

"Barrel" means a quantity or unit equal to 158.9074 litres (forty two (42) United States gallons) liquid measure at a
temperature of sixty (60) degrees Fahrenheit (15.56 degrees Centigrade) under one atmosphere pressure (14.7 p.s.i.a.).

"Basement" means any igneous or metamorphic rock, or rocks or any stratum of such nature, in and below which the
geological structure or physical characteristics of the rock sequence do not have the properties necessary for the
accumulation of Petroleum in commercial quantities and which reflects the maximum depth at which any such accumulation
can be reasonably expected in accordance with the knowledge generally accepted in the international petroleum industry.

"Calendar Month" means any of the twelve months of the Calendar Year.

"Calendar Quarter" means a period of three consecutive Calendar Months commencing on the first day of January, April,
July and October of each Calendar Year.

"Calendar Year" means a period of twelve consecutive Months according to the Gregorian calendar, commencing with the
first day of January and ending with the thirty-first day of December.

"Commercial Discovery" means a Discovery of Petroleum reserves which, when produced, are likely to yield a reasonable
profit on the funds invested in Petroleum Operations, after deduction of Contract Costs, and which has been declared a
Commercial Discovery in accordance with the provisions of Article 9 and or Article 21, after consideration of all pertinent
operating and financial data such as recoverable reserves, sustainable production levels, estimated development and
production expenditures, prevailing prices and other relevant technical and economic factors according to generally accepted
practices in the international petroleum industry.

"Commercial Production" means production of Crude Oil or Natural Gas or both from a Development Area and delivery of
the same at the relevant Delivery Point under a programme of regular production and sale.

"Company" for the purpose of this Contract means a company (excluding the Nominee) which is a Party to this Contract
and, where more than one Company is a Party to the Contract, the term "Companies" shall mean all such Companies
(excluding the Nominee) collectively.

"Condensate" means those low vapour pressure hydrocarbons obtained from Natural Gas through condensation or extraction
and solely refers to those hydrocarbons that are liquid at normal surface temperature and pressure conditions (provided that
in the event Condensate is produced from an Oil Field in the Development Area and is segregated and transported separately
to the Delivery Point, then the provisions of this Contract shall apply to such Condensate as if it were Crude Oil).
18

9

.20

21

22

1.23

1.24

1.25

1.26

1.27

1.28

1.29

1.30

"Contract" means this agreement and the Appendices attached hereto and made a part hereof and any amendments made
thereto pursuant to terms hereof.

"Contract Area" means, on the Effective Date, the area described in Appendix "A" and delineated on the map attached as
Appendix "B", or any portion of the said area remaining after relinquishment or surrender from time to time pursuant to the
terms of this Contract.

"Contract Costs" means Exploration Costs, Development Costs and Production Costs.

"Contract Year" means a period of twelve consecutive months counted from the Effective Date or from the anniversary of
the Effective Date.

"Contractor" means:
(a) prior to exercise by Government of its option to participate pursuant to Article 13, the Companies, and

(b) in the event that Govenunent exercises its option to participate pursuant to Article 13, the Companies and the
Nominee collectively.

"Cost Petroleum" means the portion of the total Petroleum produced and saved from any Development Area which the
Contractor is entitled to take in particular period for the recovery of Contract Cost as provided in Article 14.

"Crude Oil" means crude mineral oil, asphalt, ozokerite and all kinds of hydrocarbons and bitumens, both in solid and in
liquid form, in their natural state including distillate or obtained from Natural Gas by condensation or extraction, including
distillate and Condensate when commingled with the heavier hydrocarbons and delivered as a blend at the Delivery Point
but excluding verified Natural Gas.

"Delivery Point" means, except as otherwise herein provided or as may be otherwise agreed between the Government and
the Contractor, the point at which Petroleum reaches the outlet flange of the delivery facility, either offshore or onshore and
different Delivery Points may be established for purposes of sales to the Government and export sales.

"Development Area" means that part of the Contract Area which encompasses one or more Commercial Discovery(ies) and
any additional area within the Contract Area that may be required for proper development of such Commercial
Discovery(ies) and establish as such in accordance with the provision of the Contract. It is hereby expressly understood that
Development Area can contain one or more Commercial Discovery(ies) only if the same set of constituents of the
Contractor have elected to participate in the development of such Commercial Discovery (ies) proposed to be located in the
same Development Area.

"Development Costs" means those costs and expenditures incurred in carrying out Development Operations, as classified
and defined in Section 2 of the Accounting Procedure and allowed to be recovered in terms of Section 3 hereof.

"Development Operations" means operations conducted in accordance with the Development Plan and shall include the
purchase, shipment or storage of equipment ard materials used in developing Petroleum accumulations, the drilling,
completion and testing of Development Wells, the drilling and completion of Wells for Gas or water injection, the laying of
gathering lines, the installation of offshore platforms and installations, the installation of separators, tankage, pumps,
artificial lift and other producing and injection facilities required to produce, process and transport Petroleum into main Oil
storage or Gas processing facilities, either onshore or offshore, including the laying of pipelines within or outside the
Contract Area, storage and Delivery Point(s), the installation of said storage or Gas processing facilities, the installation of
export and loading facilities and other facilities required for the development and production of the said Petroleum
accumulations and for the delivery of Petroleum at the Delivery Point and also including incidental operations not
specifically referred to herein as required for the most efficient and economic development and production of the said
Petroleum accumulations in accordance with good petroleum industry practices.

"Development Plan" means a plan submitted by the Contractor containing proposals required under Article 9 and/or Article
21 for the development of an Oil Field or Gas Field which has been approved by the Management Committee or
Goverrment.

"Development Well" means a Well drilled, deepened or completed after the date of approval of the Development Plan
pursuant to Development Operations or Production Operations for the purposes of producing Petroleum, increasing
31

32

33

34

production, sustaining production or accelerating extraction of Petroleum including production Wells, injection Wells and
dry Wells.

"Discovery" means the finding, during Exploration Operations, of a deposit of Petroleum not previously known to have
existed, which can be recovered at the surface in a flow measurable by conventional petroleum industry testing methods.

"Discovery Area" means that part of the Contract Area which, based upon Discovery and results obtained from a Well or
Wells drilled and other such subsurface information in such part, both the Licensee and the Contractor are of the opinion that
Petroleum exists and is likely to be produced in commercial quantities.

"Effective Date" means the later of the Contract execution date and the date of issue of the Petroleum exploration license by
the State Government(s).

"Environmental Damage" means soil erosion, removal of vegetation, destruction of wildlife, pollution of groundwater or
surface water, land contamination, air pollution, noise pollution, bush fire, disruption to water supplies, to natural drainage
or natural flow of rivers or streams, damage to archaeological, palaeontological and cultural sites and shall include any
damage or injury to, or destruction of soil or water in their physical aspects; together with vegetation associated
therewith, aquatic or terrestrial mammals,
1.35

1.36

37

38

39

40

Al

42

43

1.44

1.45

fish, avifauna or any plant or animal life whether in the sea or in any othcr water or, in or under land.

"Exploration Costs" means those costs and expenditures incurred in carrying out Exploration Operations, as classified and
defined in Section 2 of the Accounting Procedure and allowed to be recovered in terms of Section 3 thereof.

"Exploration Operations" means operations conducted in the Contract Area Pursuant to this Contract in searching for
Petroleum and in the course of an Appraisal Programme and shall include but not be limited to aerial, geological,
geophysical, geochemical, palaeontological, palynological, topographical and seismic surveys, analysis, studies and their
interpretation, investigations relating to the subsurface geology including structure test drilling, stratigraphic test drilling,
drilling of Exploration Wells and Appraisal Wells and other related activities such as surveying, drill site preparation and all
work necessarily connected therewith that is conducted in connection with Petroleum exploration.

"Exploration Period" means a period not exceeding seven years commencing from the Effective Date during which
Exploration Operations may be carried out by the Contractor as provided in Article 2 hereof.

"Exploration Well" means a Well drilled for the purpose of searching for Petroleum accumulations on any geological entity
(be it of structural, stratigraphic, facies or pressure nature) to at least a depth or stratigraphic level specified in the Work

Programme.

"Field" means an Oil Field or a Gas Field in respect of which a Development Plan has been duly approved in accordance
with Article 9 and/or Article 21 hereof.

"Financial Year" means the period from the first day of April to the thirty-first day of March of the following Calendar Year.

"Foreign Company" means a Company within the meaning of Section 591 of the Companies Act, 1956.

"Gas" means Natural Gas.

"Gas Field" means an area within the Contract Area consisting of a single Gas Reservoir or multiple Gas Reservoirs all
grouped on or related to the same individual geological structure or stratigraphic conditions, designated by agreement
between the Companies and the Licensee and approved by the Management Committee (to include the maximum area of
potential productivity in the Contract Area in one or more simple geometric shapes in respect of which a Commercial
Discovery has been declared and a Development Plan has been approved in accordance with Article 21 hereof.

"Investment" shall have the meaning assigned in paragraph 3 of Appendix “D'.

"Investment Multiple" means, in relation to any Development Area, the ratio of accumulated Net Cash Income from the
Development Area to accumulated
46

AT

A8

49

50

Sl

52

53

54

55

1.56

1.57

investment in the Development Area, earned by the Companies as determined in accordance with Appendix 'D'.

"LIBOR" means the London Inter-Bank Offer Rate for six-month deposits of United States Dollars as quoted by the London
office of the Bank of America (or such other Bank as the Parties may agree) for the day or days in question.

"Licensee" means any person or body corporate to whom a licence is issued under the Petroleum and Natural Gas Rules
1959, or the purpose of carrying out Petroleum Operations in the Contract Area in association with the Companies.

"Management Committee" means the committee constituted pursuant to Article 5 hereof.
"Month" means Calendar Month.

"Natural Gas" means wet gas, all other gaseous hydrocarbons, and all substances contained therein, including sulphur and
helium, which are produced from Oil or Gas Wells, excluding those condensed or extracted liquid hydrocarbons that are
liquid at normal temperature and pressure conditions, and including the residue gas remaining after the condensation or
extraction of liquid hydrocarbons from Gas.

"Net Cash Income" shall have the meaning assigned in paragraph 2 of Appendix 'D'.

"Nominee" means a government company or a body corporate appointed for the purpose of acquiring Government's
Participating Interest pursuant to Article 13.

"Non Associated Natural Gas" or "NANG" means Natural Gas which is produced either without association with Crude Oil
or in association with Crude Oil which by itself cannot be commercially produced.

"Oil" means "Crude Oil".

"Oil Field" means an area within the Contract Area consisting of a single Oil Reservoir or multiple Oil Reservoirs all
grouped on or related to the same individual geological structure, or stratigraphic conditions, designated by agreement
between the Companies and the Licensee and approved by the Management Committee (to include the maximum area of
potential productivity in the Contract Area in one or more simple geometric shapes) in respect of which a Commercial
Discovery has been declared and a Development Plan has been approved in accordance with Article 9 hereof and a reference
to an Oil Field shall include a reference to the production of Associated Natural Gas from that Oil Field as if such
Associated Natural Gas was being produced from a separate Field.

"Operating Agreement" means the Operating Agreement entered into by the Companies and the Licensee in accordance with
Article 6, with respect to the conduct of Petroleum Operations.

"Operating Committee" means the committee established by that name in the Operating Agreement pursuant to Article 6.
58

59

-60

61

62

1.63

1.64

67

-68

69

-70

71

"Operator" means one of the Parties so designated under Article 6.

"Participating Interest" means a Party's percentage of participation, as it may exist at any given time, in the Contractor's
rights and obligations under this Contract.

"Partics" means the parties signatory to this Contract including their successors and permitted assigns under this Contract
and the term "Party" means any of the Parties.

"Petroleum" means Crude Oil, Condensate and Natural Gas existing in their natural condition.

"Petroleum Operations” means, as the context may require, Exploration Operations, Development Operations or Production
Operations or any combination of two or more of such operations, including construction, operation and maintenance of all
necessary facilities, plugging and abandonment of Wells, environmental protection, transportation, storage, sale or
disposition of Petroleum to the Delivery Point, Site Restoration and all other incidental operations or activities as may be
necessary.

"Production Costs" means those costs and expenditures incurred in carrying out Production Operations as classified and
defined in Section 2 of the Accounting Procedure and allowed to be recovered in terms of Section 3 thereof.

"Production Operations" means all operations conducted for the purpose of producing Petroleum from a Development Area
after the commencement of prMuction from the Development Area including the operation and maintenance of all necessary
facilities thereof.

1.65 "Profit Petroleum" means all Petroleum produced and saved from any Development Area in a particular period as
reduced by Cost Petroleum, and calculated as provided in Article 15.

"Quarter" means Calendar Quarter.
"Reservoir" means a naturally occurring discrete accumulation of Petroleum.
"Section" means a section of the Accounting Procedure.

"Self-sufficiency" means, in relation to any Year, that the volume of Crude Oil and Crude Oil equivalent of Petroleum
products exported from India during that Year either equals or exceeds the volume of Crude Oil and Crude Oil equivalent of
Petroleum products imported into India during the same Year.

"Site Restoration" means all activities required to return a site to its natural state or to render a site compatible with its
intended after usc (to the extent reasonable) after cessation of Petroleum Operations in relation thereto and shall include,
where appropriate, proper abandonment of wells or other facilities, removal of equipment, structures and debris,
establishment of compatible contours and drainage, replacement of top soil, revegetation, slope stabilization, infilling of
excavations or any other appropriate actions in the circumstances.
72

-73

74

.75

-76

"Statement" or "Statements" refers to the statements rquired to be furnished in accordance with Appendix C of this Contract.

"Subcontractor" means any company or person contracted by the Operator to provide goods or services with respect to
Petroleum Operations.

"Well" means a bore-hole, made by drilling in the course of Petroleum Operations, but does not include a seismic shot hole.
"Work Programme" means all the plans formulated for the performance of the Petroleum Operations.

"Year" means a Financial Year.
2.1

2.2

2.3

2.4

2.5

2.6

(a)
(b)

ARTICLE - 2
DURATION

The term of this Contract, subject to the terms hereof and the applicable law, shall be for a period of twenty five (25) years
from the Effective Date unless the Contract is terminated earlier in accordance with its terms. The period of Contract may be
extended for a further period of five (5) years, on same terms and conditions as set out in this agreement upon mutual
agreement by the Parties. Provided however, that in the event of Commercial Production of Non Associated Natural Gas,
the Contract may by mutual agreement between Parties be extended for a period upto but not exceeding thirty five (35) years
from the Effective Date.

The Exploration Period shall begin on the Effective Date and shall consist of three (3) exploration phases for a total period
not exceeding seven (7) consecutive Contract Years unless extended pursuant to the terms of this Contract.

Except as otherwise provided in this Contract, the term of the first exploration phase shall be one and one half (1.5)
consecutive Contract Years (hereinafter referred to as Phase I).

Except as otherwise provided in this Contract, the term of the second exploration phase shall be three (3) consecutive
Contract Years from the end of Phase I (hereinafter referred to as Phase II).

Except as otherwise provided in this Contract, the term of the third exploration phase shall be two and one half (2.5)
consecutive Contract Years from the end of Phase II (hereinafter referred to as Phase III).

At the expiry of any exploration phase of the Exploration Period, provided that the Contractor has completed the minimum
agreed Work Programme for that exploration phase, the Contractor shall have the option, exercisable by giving written
notice to the Government at least thirty (30) days prior to the expiry of the relevant phase, either:

to terminate the Contract without obligation in respect of any subsequent phases of the Exploration Period; or

to proceed to the next exploration phase on presentation with the notice referred to above of the relevant guarantee as
provided for in Article 29; or

to relinquish the entire Contract Area except for any Discovery Area and any Development Area and to conduct
Development Operations and Production Operations in relation to any Discovery in accordance with the terms of this
Contract.

If neither of the options provided for in paragraphs (b) and (c) is exercised by the Contractor, this Contract shall terminate at
the end of the then current exploration phase.
2.7

2.8

2.9

2.10

If, at the end of any exploration phase, drilling or testing operations are in progress on a Well, included in a minimum
Work Programme, and the exploration phase expires, such exploration phase may, subject to prior approval of
Management Committee be extended for a period not cxceeding six (6) months and the period of such extension will be
subtracted from the period of the next succeeding exploration phase.

If, at the end of any exploration phase, drilling or testing operations are in progress on a Well not included in the minimum
Work Programme, such exploration phase may be extended for a period not exceeding six (6) months provided that the
minimum work commitment for such phase has been completed or the Licensee gives its consent to the said extension.
Such extension period shall be subtracted from the next succeeding exploration phase. In the event of an extension as
provided for herein, the notice referred to in Article 2.6 shall be given at least thirty (30) days prior to the expiry of the
relevant extension.

Where sufficient time is not available prior to the expiry of the Exploration Period to complete the appraisal work after the
Discovery, at the request of the Contractor, the Government shall extend the Exploration Period for such period, as may be
mutually determined by the Licensee and the Contractor, for the appraisal work to be carried out and for the Management
Committee, the Licensee, and the Contractor to comply with the provisions of Article 9 and Article 21, provided that the
period of extension shall not exceed (30) thirty contract months.

Ifno Commercial Discovery has been made in the Contract Area by the end of the Exploration Period, the Contract shall
terminate.
3.1

3.2

3.3

3.4

3.5

3.6

3.7

ARTICLE - 3

RELINQUISHMENT

At the end of Phase I of the Exploration Period, in the event that the Contractor elects, pursuant to Article 2.6, to continue
Exploration Operations in the Contract Area in Phase II, the Contractor shall retain upto seventy five percent (75%) of the
original Contract Area including any Development Area and Discovery Area in not more than three (3) areas of simple
geometrical shapes, and relinquish the balance of the Contract Area prior to the commencement of Phase II.

At the end of Phase II of the Exploration period, in the event the Contractor elects, pursuant to Article 2.6, to continue
Exploration Operations in the Contract Area in Phase III, the Contractor shall retain twenty five percent (25%) of the
original Contract Area, including any Development Area and Discovery Area in not more than three (3) areas of simple
geometrical shapes and relinquish the balance of the Contract Area prior to the commencement of Phase III. However,
the Government shall agree for retaining fifty percent (50%) of the Contract Area, if the same is approved by
Management Committee.

At the end of Phase III of the Exploration Period, the Contractor shall retain only Development Areas and Discovery
Areas.

If the Contractor exercises the option provided for in paragraph (c) of Article 2.6, the Contractor shall, after any Field and
Development Area have been designated, relinquish all of the Contract Area not included within the said Field and
Development Area.

As and when the Contract is terminated under the provisions of Article 2 or in accordance with any other provisions of
this Contract, the entire Contract Area remaining with the Contractor shall be deemed to have been relinquished by the
Contractor as on the date on which the Contract is terminated.

Relinquishment of all or part of the Contract Areas or termination of the Contract shall not be construed as absolving the
Contractor of any liability undertaken or incurred by the Contractor in respect of the Contract Area prior to the date of
such relinquishment or termination.

Subject to Article 12.9, the liability of the Contractor in respect of claims arising out of any act of negligence,
commission, or ommission, during the course of Petroleum Operations in a Contract Area, shall be limited for the period
between the Effective Date and relinquishment of such area. The Contractor shall not be liable for any claims in respect of
any part of the block arising out of a liability allegedly incurred subsequent to the date of relinquishment of that part.
(a)

4.4

4.5

4.6

4.7

4.8

4.9

ARTICLE - 4
WORK PROGRAMME
The Contractor shall commence Petroleum Operations not later than six (6) months from the Effective Date.
During the currency of Phase I, as per Article 2.3, the Contractor shall complete the following Work Programme:
detailed study of the seismic data, identification of the possible structural, stratigraphic combination prospects.

a programme consisting of the special re-processing and interpretation of seven hundred fifty (750) line kilometres of
seismic data in relation to the exploration objectives:

During the currency of Phase II, as per Article 2.4, the Contractor shall complete the following Work Programme:

One (1) Exploration Well shall be drilled to at least one of the following depths

(i) to depth of 3000 m: or
(ii) to the top of Deccan Trap Formation: or
(iii) that point below 3000 m at which further drilling becomes impractical due to geological conditions encountered

and drilling would be abandoned by a reasonable and prudent Operator in the same or similar circumstances.
During the currency of Phase III, as per Article 2.5, the Contractor shall complete the following Work Programme:

Two (2) Exploration Wells shall be drilled to at least one of the following depths

(i) to depth of 3000 m: or
(ii) to the top of Deccan Trap Formation: or
(iii) that point below 3000 m at which further drilling becomes impractical due to geological conditions encountered

and drilling would be abandoned by a reasonable and prudent Operator in the same or similar circumstances.

The actual depth objective for each of the Wells shall be determined by the Contractor in the light of the advice, if any, of
the Management Committee before the commencement of the drilling. Each Well which reaches the geological objective
for which the depth objective was determined shall be deemed to have been drilled to the depth objective or to actual total
depth. whichever is greater. The Contractor shall ensure that all relevant subsurface, geological, geochemical and
geophysical information necessary for the attainment of the exploration objectives in accordance with good oilfield
practices is obtained during exploratory drilling.

If the depth/geological objective of the Well is not achieved for any reason, in that case, a substitute Well shall be drilled,
of the same specifications as stipulated in Articles 4.2, 4.3 and 4.4.

The Contractor undertakes to complete the minimum Work Programme in accordance with Articles 4.2, 4.3, 4.4 and 4.6,
as the case may be. In the event that the Contractor fails to fulfil the said minimum Work Programme by the end of the
relevant exploration phase, the Companies shall pay to the Licensee within sixty (60) days following the end of the
relevant phase, an amount which, when evaluated in terms of the minimum Work Programme specified for the relevant
phase, is equal to the amount which will be required to complete the said minimum Work Programme, in accordance with
sound petroleum industry practices, reduced by the arnount of the bank guarantee referred to in Article 29.1 (a).

Ifthe minimum Work Programme commitment for the Phase III of exploration has been completed earlier than eighteen
months from the end of the phase, the Contractor shall meet with the Government to discuss the possibility of early
relinquishment unless the Contractor undertakes further work, subject to approval of the Management Committee.

In the event that the Contractor has carried out work in excess of the minimum Work Programme specified in Articles 4.2
or 4.3, as the case may be, the excess work done shall be set off against the minimum Work Programme and the
corresponding budgeted expenditure for the following exploration phase.
4.10

4.11

4.12.

4.13

The Companies shall furnish to the Government an irrevocable unconditional letter of guarantee, in respect of each of
their Participating Interests, from a reputable bank for a sum equal to thirty five percent (35%) of estimated expenditure
for each Year of the Exploration Period as provided in Article 29, in respect of the actual Work Programme obligations
specified in Article 4 for the relevant exploration phase.

As soon as possible after the Effective Date, in respect of the period ending with the last day of the Year in which the
Effective Date falls and thereafter ninety (90) days before commencement of each following Year, the Contractor shall
submit to the Management Committee, through the Operating Committee, the Work Programmes and budgets relating to
Petroleum Operations to be carried out during the relevant phase, or as the case may be, the ensuing Year. The Yearly
Work Programme and budget for the Exploration Period shall include the minimum Work Programme specified in this
Article-4.

The Contractor may propose amendments to the details of an approved Work Programme and budget in the light of then
existing circumstances and shall submit to the Management Committee, through the Operating Committee, modifications
or revisions to the Work Programme and budgets referred to in Article 4.11.

Work Programmes and budgets related to Development Operations and Production Operations shall be submitted as
provided in Article 9 and Article 21.
5.1

5.2

5.3

5.4

5.5

(a)

(b)
(c)
(d)

(e)

5.6

(a)

(b)

ARTICLE - 5

MANAGEMENT COMMITTEE

For the purpose of proper performance or Petroleum Operations under the provisions of this Contract, there shall be
constituted, within thirty (30) days from the Effective Date of the Contract, a committee to be called the Management
Committee.

The Management Committee shall consist of four (4) members, two (2) nominated by and representing Government and the
Licensee taken together and two (2) members nominated by and representing the Companies. As and when necessary, the
size of the Management Committee mav be increased hy mutual agreement between the Parties.

A representative of the Licensee shall be designated as the Chairman of the Management Committee and a Deputy
Chairman shall be designated from amongst the representatives of the Government or the Licensee.

Government, the Licensee and the Companies may nominate alternate members with full authority to act in the absence and
on behalf of the members nominated under Article 5.2 and may, at any time, nominate another member or alternate member
to replace any member nominated earlier by notice to other members of the Management Committee.

The Management Committee shall review and have advisory functions in the following matters:

the annual Work Programme and budget proposed during the Exploration Period and any revisions or modifications
thereto submitted to it by the Operator through the Operating Committee:

proposals for surrender or relinquishment of any part of the Contract Area by the Contractor:
any other matter required by the terms of this Contract to be submitted to it for review or advice:

any other matter which the Contractor or the Operating Committee decides to submit for review or advice including
matters concerning interparty relationships:

any other matter which requires review by the Management Committee under this Contract.
The following matters shall be submitted to the Management Committee for approval:

annual Work Programmes and budgets and any modifications or revisions thereto, as proposed by the Operating
Committee, for Development Operations and Production Operations;

proposals for an Appraisal Programme, the declaration of a Discovery as a Commercial Discovery and the: approval of
Developmen: Plans as may be
(c)
(d)

5.8

5.9

5.10

5.11

required under this Contract, or revisions or additions to an Appraisal Programme or a Development plan:
delineation of a Field and a Development Area.

appointment of auditors:

collaboration with licensees or contractors of other areas:

claims or settlement of claims for or on behalf of or against the Contractor in excess of limits specified in the Operating
Agreement or fixed by the Management Committee from time to time:

any proposed mortgage, charge or encumbrance on petroleum assets, petroleum reserves or production of Petroleum;
any other matter required by the terms of this Contract to be submitted for the approval of the Management Committee;
any other matter which the Contractor or the Operating Committee decides to submit to it;

The Management Committee shall take decisions in respect of matters submitted to it for approval and indicate the same
with utmost expedition to the Parties. However, where prior approval of the Government is required under this Contract or
any applicable Law (including rules and regulations). the Management Committee shall obtain such approval as
expeditiously as possible.

The Management Committee shall meet at least once in every six months or more frequently at the request of any member.
The Chairman shall convene each meeting by notifying the members at least twenty eight (28) days prior to such a meeting
(or a shorter period of notice if the members unanimously so agree) of the time and place of such meeting and the purpose
thereof and shall include in such notice a provisional agenda for such meetings. The Chairman shall be responsible for
processing the final agenda for such meeting and the agenda shall include all items of business requested by the members to
be included, provided such requests are received by the Chairman at least ten (10) days prior to the date fixed for the
meeting. The Chairman shall foward the agenda to the members at least nine (9) days prior to the date fixed for the meeting.
Matters not included in the agenda may be taken up at the meeting by any member with the unanimous consent of all the
members.

The Chairman or Deputy Chairman, as may be the case, shall ordinarily preside over the meetings of the Management
Committee and in their absence another member nominated by the Chairman shall preside over the meetings.

The Chairman shall appoint one of the members nominated by the Companies as Secretary to the Management Committee
with responsibility, inter alia, for preparation of the minutes of every meeting in the English language and provision to every
member of the Management Committee with two copies of the minutes not later than twenty eight (28) days after the date of
the meeting.

Within twenty one (21) days of the receipt of the minutes of a meeting, members shall notify the Chairman and the other
members of their approval of
the minutes by putting their signatures on one copy of the minutes and retuming the same to the Chairman or by indicating such
approval to the Chainnan by telex, cable, or facsimile, with copies to the other members. Any member may suggest any
modification, anundment or addition to the minutes by telex. cable or facsimile to the Chairman and other members or by
indicating such suggestions when returning the copy of the minutes to the Chairman. If the Chairman or any other member does not
agree with the modification, amendment or addition to the minutes suggested by any member. the matter shall be brought to the
attention of the other members and resubmitted to the, Management Committee at the next meeting and the minutes shall stand
approved as to all other matters.If a member fails to appropriately respond within the aforesaid twenty one (21) day period as
herein provided, the minutes shall be deemed approved by such member.

5.12

5.13

5.14

(a)

(b)

5.15

The meetings of the Management Committee shall ordinarily be held in New Delhi or at any other place mutually agreed to
between. the members of the Management Committee.

All matters requiring the approval of the Management Committee shall he approved by unanimous vote of all the members
of the Management Committee.

A member of the Management Committee not present at a meeting may vote on any matter on the agenda in such meeting
hy:

appointing in writing, including by telex, cable or facsimile, another member of the Management Committee as his proxy
for that meeting or

giving notice of such vote to the Chairman prior to the submission of such matter for vote at such meeting.
The Management Committee may appoint legal, financial or technical subcommittees comprised of such representatives as

may be agreed by the Management Committee to consider any matter requiring approval or decision of the Management
Committee.
6.1

6.3

6.3

6.4

6.5

6.6

(a)

(d)

ARTICLE - 6

OPERATORSHIP, OPERATING AGREEMENT
AND OPERATING COMMITTEE

Except as provided in Article 6.2 and subject to the terms of the Operating Agreement, Guiarat State Petroleum Corporation
Ltd. (GSPC) shall be the Operator for the Exploration Operations, Development Operations and Production Operations
within the Contract Area during the term of the Contract.

In respect of each Development Area in which the Licensee is participating, the Licensee shall have the option to become
the Operator of the Development Area at any time after ten years have elapsed from the date of commencement of
Commercial Production from that Development Area.

In the event Licensee elects to exercise the option specified in Article 6.2, it shall so notify the Companies in writing at least
one hundred and eighty (180) days prior to the date from which the Licensee would like to assume the operatorship and the
transfer of operatorship shall be effected in accordance with the provisions of the Operating Agreement

Except as provided in Article 6.2, no change in operatorship shall be effected without the consent of the Licensee &
Management Committee and such consent shall not be unreasonably withheld.

The operating functions required of the Contractor under this Contract shall be performed by the Operator on behalf of all
constituents of the Contractor subject to, and in accordance with, the terms and provisions of this Contract and generally

accepted international petroleum industry practice.

On the Contract execution date, the Companies and the Licensee shall execute a mutually agreed Operating Agreement. The
said agreement shall be consistent with the provisions of this Contract and shall provide for, among other things:

The appointment, resignation, removal and responsibilities of the Operator;

The establishment of an Operating Committee comprising of an agreed number of representatives of the Licensee and the
Companies respectively, chaired by a representative of the Company acting as Operator;

functions of the said Operating Committee taking into account the provisions of the Contract, procedures for decision
making, frequency and place of meetings; and

accounting procedures, contribution to costs, default, sole risk, disposal of Petroleum and assignment, as between the
parties to the Operating Agreement.
7.1

(a)

(b)

(c)

(d)

(e)

7.2

7.3

(a)

ARTICLE -7

GENERAL RIGHTS AND OBLIGATIONS OF THE PARTIES

Subject to the provisions of this Contract, the Contractor shall have the following rights:

the exclusive right to carry out Petroleum Operations excluding the right for exploration and exploitation of Coal Bed
Methane in the Contract Area and to recover costs and expenses as provided in this Contract;

the exclusive right to use, free of charge, such quantities of Petrolcurn produced from any Development Area as are
reasonably required for conducting Petroleum Operations in the Contract area in accordance with generally accepted
practices in the international petroleum industry. The quantities of Petroleum used for purpose of conducting Petroleum
Operations in the Contract Area shall be subject to audit.

the right to lay pipelines, build roads. construct bridges, ferrics, aerodromes, landing fields, radio telephones and related
communication and infrastructure facilities and exercise other ancillary rights as may be reasonably necessary for the
conduct of Petroleum Operations subject to such approvals as may be required and the applicable laws in force from time to
time for the regulation and control thereof:

the right to use all technical data, seismic and well information, maps, samples etc. in or relating to the Contract Area as on
the Effective Date, free of charge. subject to nominal copying/reproduction costs for further Petroleum Operations.

such other rights as are specified in this Contract.

The Government reserves the right to itself, or to grant to the Licensee or others the right, to prospect for and mine minerals
or substances other than Petroleum within the Contract Area; provided. however, that if after the Effective Date, the
Licensee or others are issued rights, or the Government proceeds directly to prospect for and mine in the Contract Area any
minerals or substances other than Petroleum, the Contractor shall use its best efforts to avoid obstruction to or interference
with such operations within the Contract Area and the third parties and/or Government as the case may be, shall use best
efforts to ensure that operations carried out do not obstruct or unduly interfere with Petroleum Operations in the Contract
Area.

The Contractor shall:

except as otherwise expressly provided in this Contract, conduct all Petroleum Operations at its sole risk, cost and expense
and provide all funds necessary for the conduct of Petroleum Operations including funds for the purchase or lease of
equipment, materials or supplies required for Petroleum Operations as well as for making payments to employees and
Subcontractors;
(b)

(c)

(d)

(e)

(f)

(g)

(h)

(i)

(k)
(i)

conduct all Petroleum Operations within the Contract Area diligently, expeditiously, efficiently and in a safe and
workmanlike manner, in accordance with good petroleum industry practice pursuant to the approved Work Programme;

ensure provision of all information, data. samples etc. which the Licensee may be required to furnish under the applicable
laws;

ensure that all equipment, materials, supplies, plant and installations used by the Contractor,and are of proper construction
the Operator, and Sub-contractors comply with generally accepted standards in the petroleumand kept in good working
industry order;

in the preparation andOperations, follow good international petroleum industry practices with such degree of
implementation of Workdiligence and prudence reasonably and ordinarily exercised by experienced parties
Programmes and in the conduct ofenraged in a similar activity under similar circumstances and conditions;

Petroleum

establish and submit to the Management Committee for approval appropriate criteria and procedures for the purchase, lease
or rental of machinery, equipment, assets and facilities required for petroleum operations based on economic considerations
and generally accepted practices in the petroleum industry with the objective of ensuring cost and operational efficiency in
the conduct of Petroleum Operations;

establish and submit for the approval of the Management Committee appropriate procedures including tender procedures for
the acquisition of goods and services as provided in Article 23.2;

after the designation of a Field and a Development Area, pursuant to this Contract, forthwith proceed to take all necessary
action for prompt and orderly development of the Field and the Development Area and for the production of Petroleum in
accordance with the terms of this Contract;

appoint a technically competent and sufficiently experienced representative, and, in his absence, a suitably qualified
replacement therefore, who shall be resident in India and who shall have full authority to take such steps as may be
necessary to implement this Contract and whose name(s) shall, on appointment within ninety (90) days after commencement
of the first Contract Year be made known to the Licensee and the Government;

provide acceptable working conditions, living accommodation and access to medical attention and nursing care in the
Contract Area for all personnel employed in Petroleum Operations and extend these benefits to other persons who are
engaged in or assisting in the conduct of Petroleum Operations in the Contract Area:

carry out such other obligations as are specified in the Contract, in particular those specified in Article 12; and

be always mindful of the rights and interests of India in the conduct of Petroleum Operations.
74

The infrastructure facilities such as pipeline as may be developed established by the Contractor within the country may be
mutual agreement and terms unanimously agreed upon be made available to the Government and/or any other entity, upon
payment of compensation towards cost of operation, repair and maintenance of such facilities plus a mutually agreed fee to
cover amortisation interest.
8.1

(a)

(b)

(c)

(d)

8.2

8.3

(a)

(b)

ARTICLE - 8

GOVERNMENT/LICENSEE ASSISTANCE

Upon application in the prescribed manner, and subject to compliance with applicable laws and relevant procedures, the
Government and the Licensee will:

use their best endeavours to provide the right of ingress and egress from the Contract Area and any facilities used in
Petroleum Operations, wherever located, and which may be within their control;

use their good offices, when necessary, to assist Contractor in procurement of facilities required for execution of Work
Programmes including necessary approvals, permits, consents, authorisations, visas and work permits for foreign
nationals, licences, rights of way, easement, surface rights and security protection, required pursuant to this Contract
and which may be available from resources within the Government's control; however, when such services and
equipments are not available or should there be any undue delay in obtaining such items or services when needed, or
they are unsatisfactory for the operations hereunder as certified by the Contractor, equipments or services may be
obtained from sources outside India, without prejudice to the other provisions of this Contract.

use their good offices to assist in identifying and making available necessary priorities for obtaining local goods and
services pursuant to Article 23.

in the event that onshore facilities are required outside the Contract Area for Petroleum Operations including, but not
limited to, storage, loading and processing facilities, pipelines and offices, use their good offices in assisting the
Contractor to obtain from the authorities of the State in which such facilities are required, such licences, permits,
authorizations, consents, security protection, surface rights and easements as are required for the construction and
operation of the said facilities by the Contractor.

Government will use their good offices to assist Contractor in obtaining approvals from the Reserve Bank of India to
enable the Contractor to exercise its rights under Article 20.

Licensee shall keep the Companies timely informed of:

any act required under law to keep any existing licence or lease issued with respect to the carrying out of Petroleum
Operations in the Contract Area valid and in good order and of any action taken by the Licensee in this regard;

any request to the Licensee, or order of which the Licensee is aware from the public authorities concerning any matter
related to the said licence or lease or Petroleum Operations in the Contract Area.
9.1
(a)
(b)

(c)

9.2

9.3

9.4

9.5

ARTICLE - 9

DISCOVERY, DEVELOPMENT AND PRODUCTION

If and when a Discovery is made within the Contract Area, the Contractor shall:
forthwith inform the Licensee and Government of the Discovery;

promptly thereafter, but in no event later than a period of thirty (30) days from the date of the Discovery, furnish to the
Licensee particulars in writing of the Discovery;

promptly run tests to determine whether the Discovery is of potential commercial interest and, within a period of sixty (60)
days after completion of such tests, submit a report to the Management Committee containing data obtained from such tests
and its analysis and interpretation thereof, together with a written notification to the Licensee of whether in the Contractor's
opinion, such Discovery is of potential commercial interest and merits appraisal.

If the Contractor determines to conduct a drill stem or production test, in open hole or through perforated casing with regard
to the Discovery, it shall notify the Licensee of the time of such test at least twenty four (24) hours prior to the proposed test,
and the Licensee shall have the right to have a representative present during such test.

If, pursuant to Article 9.1(c), the Contractor notifies the Licensee that the Discovery is of potential commercial interest, the
Contractor shall prepare and submit to the Management Committee with due diligence within one hundred and twenty (120)
days of such notification, a proposed Appraisal Programme with a Work Programme and budget to carry out an adequate
and effective appraisal of such Discovery designed to achieve both the following objectives: (i) determine without delay,
and, in any event. within the period specified in Article 9.5. whether such Discovery is a Commercial Discovery and (ii)
determine, with reasonable precision, the boundaries of the area to be delineated as a Development Area.

The proposed Appraisal Programme shall be considered by the Management Committee within forty five (45) days after
submission thereof pursuant to Article 93. The said Appraisal Programme, together with the Work Programme and budget
submitted by the Contractor, revised in accordance with any agreed amendments or additions thereto, approved by the
Management Committee, shall be adopted as the Appraisal Programme and the Contractor shall promptly commence
implementation thereof, and the Yearly budget for the Exploration Period, adopted pursuant to Article 4, shall be revised
accordingly.

The Contractor shall unless otherwise agreed, in respect of each Discovery of Crude Oil, advise the Management Committee
by notice in writing within a maximum period of twenty four (24) months from the date on which the notice
provided for in Article 9.1 was delivered, whether such discovery is a Commercial Discovery or not. Such notice shall be
accompanied by a report on the Discovery setting forth all relevant technical and economic data as well as all evaluations,
interpretations and analysis of such data and feasibility studies relating to the Discovery prepared by or for the Contractor, with
respect to the Discovery. If the Contractor is of the opinion that Petroleum has been discovered in commercial quantities, it shall
propose that the Management Committee declare the Discovery as a Commercial Discovery based on the report submitted.

9.6 The Management Committee shall, within forty five (45) days of the date of the notice referred to in Article 9.5, consider
the proposal of the Contractor and a one-time request for any other additional information it may reasonably require so as to
reach a decision on whether or not to declare the Discovery as a Commercial Discovery. Such decision shall be made within
the period of (a) ninety (90) days from the date of notice referred to in Article 9.5 or (b) ninety (90) days of receipt of such
other information as may be required under this Article 9.6.

9.7 Ifa Discovery is declared a Commercial Discovery, within two hundred (200) days of the declaration of the Discovery as a
Commercial Discovery, the Contractor shall submit to the Management Committee a comprehensive plan for the
development of the Commercial Discovery. Such plan shall contain detailed proposals by the Contractor for the
construction, establishment and operation of all facilities and services for and incidental to the recovery, storage and
transportation of the Petroleum from the proposed Development area to the Delivery Point together with all data and
supporting information including but not limited to:

(a) description of the nature and characteristic of the Reservoir, data, statistics, interpretations and conclusions on all aspects of
the geology. Reservoir evaluation, Petroleum engineering factors, reservoir models, estimates of reserve in place, possible
production magnitude, nature and ratio of Petroleum fluids and analysis of producible Petroleum;

(b) outlines of the development project and/or alternative development projects, if any, describing the production facilities to be
installed and the number of Wells to be drilled under such development project and/or alternative development projects, if
any;

(c) estimate of the rate of production to be established and projection of the possible sustained rate of production in accordance

with generally accepted sound industry practices under such development project and/or alternative development projects, if
any, which will ensure that the area does not suffer an excessive rate of decline of production or an excessive loss of
Reservoir pressure;

(d) estimates of Development Costs and Production Costs under such development project and/or alternative development
projects, if any;

(e) Contractor’s recommendations as to the particular project that it would prefer;
(f)
(g)

(h)

9.8

9.9

9.10

9.11

9.12

Work Programme and budget for development proposal concerning the designation of the Development Area:

anticipated adverse impact on the environment and measures to be taken forprotection of the environment in
prevention or minimization thereof and for general conduct of operations:

the information required in Articles 21.4.1 and 21.4.2.

Any proposed Development Plan submitted by the Contractor pursuant to Article 9.7 may he approved by the Management
Committee, with such amendments and modifications as it may decide, within two hundred seventy days (270) of the
declaration of the Discovery as a Commercial Discovery. If such a Development Plan has not been approved by the
Management Committee within two hundred seventy (270) days period, the Contractor shall have the right to submit such
plan directly to the Government for approval. The Government shall accord its approval or rejection in writing of the said
Development Plan with reasons within thirty (30) days of receipt of the submission failing which the Development Plan
shall be deemed to be approved. In the event of rejection. the Contractor shall have the right to resubmit such plan, after
taking due note of the reasons for rejections and remedying, where necessary.

A Development Plan approved by the Management Committee or the Government as the case may be, from time to time
shall commit the Contractor to the obligations stipulated in Articles 9.13 to 9.15.

The Management Committee shall obtain such approvals from the Government as may be required, except where this
Contract provides that the Contractor may obtain such approvals directly.

If the Licensee considers a Discovery to be non-commercial while the Companies consider that it is commercial and the
Management Committee fails to declare the Discovery as a Commercial Discovery within the time limit stipulated in Article
9.6 hereof, the Companies may declare the Discovery as a Commercial Discovery and submit development and production
plans in respect of the Discovery to the Management Committee as per the provisions of Article 9.7 and after such plans
have been approved by the Management Commitin or the Government, as the case may be, the Companies shall, acting
solely, provide the entire Development Costs and undertake development of the said Oil Field. If, however, the said Oil
Field turns out to be non-commercial, the entire Development Cost of the said Oil Field shall be reckoned as expenditure on
unsuccessful exploration but shall not count as Investment in the Contract Area and shall not be recoverable as Cost
Petroleum from any other Development Area.

In the event that, at the end of the Exploration Period, the Licensee considers a Discovery to be commercial, but the
Companies consider the same as noncommercial, the Licensee shall give notice to tlte Companies to that effect and
thereafter the Oil Fields relating to such Discovery shall be excluded from the Contract Area and the Licensee may proceed
acting solely, to develop that Oil Field, providing the entire Development Cost. In that event, the Companies shall have no
claim on the production from such a Development Area and such an Oil Field shall be excluded from the Contract Area for
all purposes.
9.13

9.14

9.15

9.16

9.17

Work Programmes and budgets for Development and Production Operations shall be submitted to the Management
Committee as soon as possible after the designation of a Development Area and thereafter not later than 31st December each
Year in respect of the Year immediately following.

The Management Committee, when considering any Work Programme and budget, may require the Contractor to prepare an
estimate of potential production to be achieved through the implementation of the said programme and budget for each of
the three (3) years following the Year to which the Work Programme and budget relate. If major changes in year to year
estimates of potential production are required, these shall be based on concrete evidence necessitating such changes.

Not later than the fifteenth (15"") of January each Year, in respect of the Year immediately following, the Contractor shall
determine the "Programme Quantity" with the approval of the Management Committee. The Programme Quantity for any
Year shall be the maximum quantity of Petroleum based on Contractor's estimates as approved by the Management
Committee, which can be produced from a Development Area consistent with sound petroleum industry practices and
minimizing unit production cost, taking into account the capacity of the producing Wells, gathering lines, separators, storage
capacity and other production facilities available for use during the relevant Year, as well as the transportation facilities up to
the Delivery Point.

Proposed revisions to the details of a Development Plan or an annual Work Programme or budget in respect of Development
and Production Operations shall, for good cause and if the circumstances so justify, be submitted to the Management
Committee for approval, through the Operating Committee provided that revisions shall not be made so as to extend a
designated Field or a Development Area or to substantively change any aspect of the Development Plan.

In the event the area encompassing the Commercial Discovery is reasonably expected to be greater than the area designated
in the Development Plan under Article 9.7, either within the original Contract Area but subsequently relinquished or, outside
the original Contract Area, the Management Committee may recommend to the Government about enlargement of the
Development Area, provided the same was/is not awarded or offered under bidding or no license or lease has been issued or
application has been filed under the relevant provision to any other company by the Government or is not held by any other

party.
10.1

10.2

10.3

10.4

10.5

ARTICLE - 10
UNIT DEVELOPMENT

Ifa Reservoir in a Discovery area is situated partly within the Contract Area and partly in an area in India over which other
parties have a contract to conduct petroleum operations, the Government may, for securing more effective recovery of
Petroleum from such Reservoir, by notice in writing to the Contractor, require that the Contractor:

collaborate and agree with such other parties on the joint development of the reservoir as one Development Area;
submit such agreement between the Contractor and such other parties to the Government for approval; and

prepare a plan for such joint development of the said reservoir, within one hundred and eighty (180) days of the approval of
the agreement referred to in (b) above.

If no plan is submitted within the period specified in Article 10.1(c) or such longer period as the Parties may agree, or, if
such plan as submitted is not acceptable to the Government and the parties cannot agree on amendments to the proposed
joint development plan, the Government may cause to be prepared, at the expense of the Contractor and the other parties
referred to in Article 10.1, a plan for such joint development consistent with generally accepted practices in the international
petroleum industry which shall take into consideration any plans and presentations made by the Contractor and the
aforementioned other parties.

If the parties are unable to agree on the proposed plan for joint development, then any party may refer the matter to a sole
expert for final determination pursuant to Article 33, provided that the Contractor may in case of any disagreement on the
issue of joint development or the proposed joint development plan, or within sixty (60) days of determination by a sole
expert, notify the Licensee and the Government that it elects to surrender its rights in the Discovery Area in lieu of
participation in a joint development.

Ifa proposed joint development plan is agreed and adopted by the parties. or adopted following determination by the sole
expert, the plan as finally adopted shall be the approved joint development plan and the Contractor shall comply with the
terms of the said development plan as if the Commercial Discovery is established.

The provisions of Articles 10.1, 10.2 and 10.3 shall apply mutatis mutandis to a Discovery of a Reservoir located partly
within the Contract Area. which, although not equivalent to a Commercial Discovery, if developed alone, would be a
Commercial Discovery if developed together with that part of the Reservoir which extends outside the Contract Area to
areas subject to contract for Petroleum Operations by other parties.
11.1

11.2

11.3

(a)

11.5

ARTICLE -11

MEASUREMENT OF PETROLEUM

The volume and quality of Petroleum produced and saved from a Development Area shall be measured by methods and
appliances generally accepted and customarily used in sound petroleum industry practice and approved by the Licensee and
the Management Committee.

The Government may, at,all reasonable times, inspect and test the appliances used for measuring the volume and
determining the quality of Petroleum, provided that any such inspection or testing shall be carried out in such a manner so as
not to unduly interfere with Petroleum Operations. The Operator shall have right to have a representative present during
such Government tests.

Before commencement of production in a Development Area, the Parties shall mutually agree on:
methods to be employed to optimize the measurement of volumes of Petroleum production;

the point at which Petroleum shall be measured and the respective shares allocated to the Parties in accordance with the
terms of this Contract;

the frequency of inspections and testing of measurement appliances and relevant procedures relating thereto: and
the consequences of a determination of an error in measurement.

The Contractor shall undertake to measure the volume and quality of the Petroleum produced and saved from a
Development Area at the agreed measurement point consistent with generally accepted practices in the international
petroleum industry, with the frequency and according to procedures agreed pursuant to Article 11.3. The Contractor shall
not make any alteration in the agreed method or procedures for measurement or to any of the approved appliances used for
that purpose without the written consent of the Management Committee and the Government.

The Contractor shall give the Government timely notice of its intention to conduct measuring operations or any agreed
alteration for such operations and the Government shall have the right to be present at and supervise, either directly or
through authorized representatives, such operations.
12.1

a)

b)

12.2

12.3

12.4

ARTICLE - 12

PROTECTION OF THE ENVIRONMENT

The Government and the Contractor recognise that Petroleum Operations normally employed by the international oil and gas
industry will cause some impact on the environment in the Contract Area. Accordingly, in performance of the Contract, the
Contractor shall conduct its Petroleum Operations with due regard to concerns with respect to protection of the environment
and conservation of natural resources. Towards this end and in the furtherance of any laws promulgated or as the
Government may otherwise require from time to time, the Contractor shall:

employ advanced techniques, practices and methods of operation for the prevention of Environmental Damage in
conducting its Petroleum Operations:

take necessary and adequate steps to:

(i) prevent Environmental Damage and, where some adverse impact on the environment is unavoidalbe, to minimize
such damage and the consequential effects thereof on property and people;

(ii) ensure adequate compensation for injury to persons or damage to property caused by the effect of Petroleum
Operations.

If the Contractor fails to comply with the provisions of paragraph (b)(i) of Article 12.1 or contravenes any relevant law, and
such failure or contravention results in any Environmental Damage, the Contractor shall forthwith take all necessary and
reasonable measures to remedy the failure and the effects thereof.

If the Government has, on reasonable grounds, good reason to believe that any works or installations erected by the
Contractor or any operations conducted by the Contractor are endangering or may endanger persons or any property of any
person, or are causing or may cause pollution, or are harming or may harm wildlife or the environment to a degree which the
Government deems unacceptable, the Government may require the Contractor to take remedial measures within such
reasonable period as may be determined by the Government and to repair any damage to the environment. If the
Government deems it necessary, it may also require the Contractor to discontinue Petroleum Operations in whole or in part
until the Contractor has taken such remedial measures or has repaired any damage caused.

The measures and methods to be used by the Contractor for the purpose of complying with the terms of paragraph (b) (i) of
Article 12.1 shall be determined in timely consultation with the Government upon the commencement of Petroleum
Operations or whenever there is a significant change in the scope or method of conducting Petroleum Operations and shall
take into account the international standards applicable in similar circumstances and the relevant environmental impact
study carried out in accordance with Article 12.5 below. The Contractor shall notify the Government in writing, of the
measures and
methods finally determined by the Contractor and shall cause such measures and methods to be revicwed from time to time in the
light of prevailing circumstances.

12.5 The Contractor shall cause a person or persons with special knowledge on environmental matters approved by the
government to carry out two environmental impact studies in order:

a) to determine at the time of the studies the prevailing situation relating to the environment, human beings and local
communities, the wildlife and marine life in the Contract Area and in the adjoining or neighbouring areas; and

b) to establish the likely effect on the environment, human beings and local communities, the wildlife and marine life in the
Contract Area and in the adjoining or neighbouring areas in consequence of the relevant phase of Petroleum Operations to
be conducted under this Contract, and to submit, for consideration by the Parties, methods and measures contemplated in
Article 12.4 for minimizing Environmental Damage and carrying out Site Restoration activities.

12.5.1 The first of the aforementioned studies shall be carried out in two parts, namely, a preliminary part which must be
concluded before commencement of any field work relating to a seismographic or other survey, and a final part
relating to drilling in the Exploration Period. The part of the study relating to drilling operations in the Exploration
Period shall be approved by Government before the commencement of such drilling operations.

12.5.2 The second of the aforementioned studies shall be completed before commencement of Development Operations
and shall be submitted by the Contractor as part of the Development Plan with specific approval of Government
being obtained before commencement of Development Operations.

12.5.3 The studies mentioned in Article 12.5 above shall contain proposed environmental guidelines to be followed in
order to minimize Environmental Damage and shall include, but not be limited to the following to the extent
appropriate to the respective study:

(a) proposed access cutting;
(b) clearing and timber salvage;
(c) wildlife and habitat protection;

(d) fuel storage and handling;
(e) use of explosives:
(f) camps and staging:

(g) liquid and solid waste disposal,

(h) cultural and archaeological sites;.
(i) selection of drilling sites;
(j) terrain stabilization;

(k) protection of freshwater horizons;
(p)
(q)

12.6

12.7

12.7.1

12.7.2

12.8

blow-out prevention plan;

flaring during completion and testing of Gas and Oil Wells;
abandonment of Wells;

rig dismantling and site completion;

reclamation for abandonment;

noise control; and

debris disposal.

The Contractor shall ensute that:

Petroleum Operations are conducted in an environmentally acceptable and safe manner consistent with sound petroleum
industry practice and that such Petroleum Operations are properly monitored;

the pertinent completed environmental impact studies are made available to its employees and to its contractors and
Subcontractors to develop adequate and proper awareness of the measures and methods of environmental protection to be
used in carrying out the Petroleum Operations; and

the contracts entered into between the Contractor and its contractors and Subcontractors relating to its Petroleum Operations
shall include the provisions stipulated herein and any established measures and methods flor the implementation of the
Contractor's obligations in relation to the environment under this Contract.

The Contractor shall, prior to conducting any drilling activities, prepare and submit for review by the Government
contingency plans for dealing with oil spills, fires, accidents and emergencies, designed to achieve rapid and effective
emergency response. The plans referred to above shall be discussed with the Government and concerns expressed shall be
taken into account.

In the event of an emergency, accident, oil spill or fire arising from Petroleum Operations affecting the
environment, the Contractor shall forthwrith notify the Government and shall promptly implement the relevant
contingency plan and perform such Site Restoration activities as may be necessary as provided in paragraph (b) of
Article 12.9.

In the event of any other emergency or accident arising from the Petroleum Operations affecting the environment,
the Contractor shall take such action as may be prudent and necessary in accordance with sound petroleum industry
practice in such circumstances.

In the event that the Contractor fails to comply with any of the terms contained in Article 12.7 within a period specified by
the Govemment, the Government, after giving the Contractor reasonable notice in the circumstances, may take any action
which may be necessary to ensure compliance with such terms and to recover from the Contractor, immediately after having
taken such action, all costs and expenditures incurred in connection with such action together with such interest
as may be determined in accordance with Section 1.7 or Appendix “C” of this Contract.

12.9

a)

b)

12.10

12.11

12.12

On expiry or termination of this Contract or relinquishment of part of the Contract Area, the Contractor shall:

subject to Article 27, remove all equipment and installations from the relinquished area or former Contract Area in a manner
agreed with the Government pursuant to an abandonment plan; and

perform all necessary Site Restoration activities in accordance with sound petroleum industry, practice and take all other
action necessary to prevent hazards to human life or to the property of others or the environment.

In this Article, a reference to Government includes the State Government.

The Contractor hereby declares that it is aware that the Contract Area is partly located on areas forming part of
certain national parks, sanctuaries, mangroves, wetlands of national importance, biosphere reserves and other
biologically sensitive areas. Passage through the above mentioned areas shall generally not be permitted. However,
if there is no passage, other than through these areas, to reach a particular point beyond these areas, permission of
the concerned authorities shall be obtained.

Within one hundred & twenty (120) days of the Effective Date, the Contractor shall retain a mutually acceptable
third party environmental contractor to establish an environmental base line over the Contract Area. The cost of
establishing this environmental base line shall be borne by the Contractor and will be cost recoverable.
13.1

13.2

13.3

13.4

13.4.1

ARTICLE - 13

ONGC PARTICIPATION

ONGC shall have the option to acquire a Participating Interest from the Companies in accordance with the provisions of this
Article. If ONGC exercises such option to participate, its Participating Interest shall be transferred to the ONGC from the
Companies in the proportion which each Company’s Participating Interest bears to the total Participating Interest of the
Companies.

ONGC shall have an option to acquire Participating Interest of thirty percent (30%) in a Development Area by serving
notice to that effect on the Company(ies) within ninety (90) days of the decision of the Management Committee under
Article 9.6 or 21.5.4.

In the event that the ONGC exercises its option to participate pursuant to Article 13.2, the Nominee shall contribute to its
Participating Interest share of all Development and Production Costs incurred with respect to the Development Area from
the date of approval of the Development Plan for such Development Area and shall assume a share of rights and obligations,
corresponding to its Participating Interest share from the said date, with respect to such Development Area but shall not be
liable for any costs incurred prior to the said date.

If Contractor wants to include more than one Commercial Discovery in a Development Area or modify an existing
Development Area in order to include a subsequent Commercial Discovery:

(a) Development Area can contain more than one Commercial Discovery only when the same constituents of
Contractor have elected to participate in the development of such Commercial Discoveries proposed to be located
in the same Development Area.

(b) If ONGC has served notice under Article 13.2 to acquire a Participating Interest in a Development Area and in the event
Contractor proposes to modify such Development Area to encompass a new Commercial Discovery pursuant to Article 9.5,
then ONGC shall have option to serve notice to acquire such Participating Interest also in such modified Development Area
upon the date on which the Contractor gave notice under Article 9 or Article 21 as the case may be, for modification of such
Development Area, unless ONGC otherwise decides in which case there will be no modification of such Development Area.

(c) If ONGC has not served notice under Article 13.2 then ONGC shall have the right pursuant to Article 13.2 to serve such
notice with regard to modified Development Area, which notice shall for the purposes of Article 13.2 be deemed to have
been served in respect of earlier Discovery(ies) on the last date upon which a notice in regard of the relevant Discovery
could have been served under Article 13.2.
13.4.2

13.5

13.6

Upon service of such notice by ONGC under Article 13.2, ONGC shall within forty-five (45) days of such notice be obliged
to make payment to the Companies of its participating Interest share of Contract Costs incurred in respect of that
Development Area between the date of deemed service and the date of actual service of such notice.

Notwithstanding provision of Article 13.3, ONGC shall not bear or pay any Exploration Cost with respect to any
Development Area.

Except as provided in this Article or elsewhere in this Contract, the rights and obligations to be assumed by the ONGC shall
include but not be limited to:

es

he right to take Cost Petroleum in accordance with the provisions of Article 14;

the right to take its total Participating Interest share of the Contractor's Share of Profit Petroleum in accordance with the
provisions of Article 15;

es

he right to receive its Participating Interest share of any incidental income and receipts arising from Petroleum Operations;

es

he obligation to contribute its Participating Interest share of costs and expenses as provided in Articles 7.3, 13.3, 13.4.

All payments by the ONGC in any Year in respect of its Participating Interest share of Contract Costs, shall be made in
United States Dollars. or in any other convertible currency agreed between the Parties, to the extent required, provided, that
the ONGC shall be entitled to contribute its Participating Interest share of such costs in the relevant Year in Indian Rupees to
the maximum extent that Rupees are required by the Contractor to meet its obligations in India.

14.1

14.2

14.3

14.4

14.5

14.6

14.7

ARTICLE - 14

RECOVERY OF COSTS FROM PETROLEUM

The Contractor shall be entitled to recover Contract Costs out of a percentage of the total volumes of Petroleum produced
and saved from each Development Area in the Year, in accordance with the provisions of this Article.

Exploration Costs incurred by the Contractor in the Contract Area up to the date of Commercial Production of Petroleum
from a Development Area in that Contract Area shall be aggregated, and the Contractor shall be entitled to recover the
aggregate of such Exploration Costs out of the Cost Petroleum from the Development Area at the rate of one hundred
percent (100%) per annum of such Exploration Costs beginning from the date of such Commercial Production, as provided
in Article 14.4.

The Contractor shall be entitled to recover out of the Cost Petroleum from any Development Area in the Contract Area the
Exploration Costs which it has incurred in that Contract Area in any Year after the date of Commercial Production from the
Development Area at the rate of one hundred percent (100%) per annum of such Exploration Costs beginning from the date
such Exploration Costs are incurred as provided in Article.

The Contractor shall be entitled to recover Exploration Costs as provided in Articles 14.2 and 14.3 either from the first
Development Area or from other Development Area in a Contract Area in proportion to the values of the quantity of
Petroleum produced and saved from each Development Area in that Contract Area as reduced by the Development Areas
Production Costs, in the relevant Year, provided that such Exploration Costs once recovered shall not be allowable for
recovery against any other Development Area.

Development Costs incurred by the Contractor in any Development Area, upto the date of Commercial Production from
such Development Area shall be aggregated. and the Contractor shall be entitled to recover out of the Cost Petroleum from
that Development Area the aggregate of such Development Costs at the rate of one hundred percent (100%) per annum of
such Development Costs beginning from the date of such Commercial Production from the said Development Area.

The Contractor shall be entitled to recover out of the Cost Petroleum from a Development Area, the Development Costs
which it has incurred on such Development Area. after the date of Commercial Production from the Development Area at
the rate of one hundred percent (100%) per annum of such Development Costs beginning from the date such Development
Costs are incurred.

The Contractor shall be entitled to recover in full, during any Year, the Production Costs incurred on a Development Area in
that Year out of the Cost Petroleum from such Development Area.
14.8 If during any Year the Cost Petroleum from any Development Area is not sufficient to enable the Contractor to recover in
full the Contract Costs due for recovery in that Year in accordance with the provisions of Articles 14.1 to 14.7 then, subject
to the provisions of Article 14.15:

(a) recovery shall first be made of the Production Costs; and
(b) recovery shall next be made of the Exploration Costs; and
(c) recovery shall then be made of the Development Costs.

The unrecovered portions of Contract Costs shall be carried forward to the following Year and the Contractor shall be entitled to
recover such Costs in such Year or the subsequent Years as if such Costs were due for recovery in that Year, or the succeeding Years,
until the unrecovered Costs have been fully recovered out of Cost Petroleum from the Development Area.

14.9 The maximum amount of Cost Petroleum to which the Contractor shall be entitled, in accordance with the provisions of this
Article, shall be eighty percent (80%) of the total value of the Petroleum produced and saved from a Development Area in a
‘Year.

14.10 For the purposes of this Article, as well as Article 15:

(a) costs, receipts and income shall be converted into production unit equivalents, and vice versa, using the relevant prices
established pursuant to Article 19 for Crude Oil and Article 21 for Natural Gas.

(b) revenue received from the sale of Condensate produced from a Development Area (valued in accordance with Article 19)
shall be aggregated with the value of Crude Oil produced and saved from the sald Development Area as though such revenues were
realised from Crude Oil.

(c) revenue received from the sale, of Condensate produced from a Development Area (valued in accordance with Article 19)
shall be aggregated with the value of Non Associated Natural Gas produced and saved from the said Development Area as though
such revenues were realised from Non Associated Natural Gas.

14.11 Pending completion of the calculations required to establish definitively the Contractor's entitlement to Cost
Petroleum from any Development Area in any Year, the Contractor shall take delivery, provisionally, of volumes of
Crude Oil or Natural Gas representing its estimated Cost Petroleum entitlement calculated with reference to
estimated production quantities, costs and prices for the Development Area as established by the Contractor and
approved by the Management Committee. Such provisional determination of Cost Petroleum shall be made every
Quarter on an accumulative basis. Within sixty (60) days of the end of each Year, a final calculation of the
Contractor's entitlement to Cost Petroleum, based on actual production quantities, costs and prices for the entire
Year, shall be undertaken and any necessary adjustments to the Cost Petroleum enti,ilement shall be agreed upon
between the Government and the Contractor and made as soon as practicable thereafter.
14.12

Where more than one Party constitutes the Contractor, the percentage of the total Cost Petroleum from any
Development Area which shall be available to each such Party in any Year for recovery of its share of Contract
Costs shall be determined on the basis of the respective proportions of each such Party's cumulative unrecovered
Contract Costs on the Development Area as at the end of the previous Year or, where there are no unrecovered
Contract Costs at the end of the previous Year, on the basis of the Participating Interest of each such Party in the
Development Area.
15.1

15.2.1

15.2.2

15.2.3

15.2.4

ARTICLE - 15

PRODUCTION SHARING OF PETROLEUM

The Parties to this Contract shall share in the Profit Petroleum separately from each Development Area in each Year in
accordance with the provisions of this Article. A Party's share of Profit Petroleum, in any Year, shall be calculated
separately for each Development Area on the basis of the Investment Multiple actually achieved by the Companies at the
end of the preceding Year for that Development Area, as provided in Appendix D.

When the Investment Multiple of the Companies at the end of any Year is less than one (1), the Government shall
be entitled to take and receive zero percent (0%) and the Contractor shall be entitled to take and receive one
hundred percent (100%) of the total Profit Petroleum from that Development Area with effect from the start of the
succeeding Year.

When the Investment Multiple of the Companies at the end of any Year is equal to or more than one (1) but is less
than one and one half (1.5), the Government shall be entitled to take and receive ten percent (10%) and the
Contractor shall be entitled to take and receive ninety per cent (90%) of the total Profit Petroleum from that
Development Area with effect from the start of the succeeding Year.

When the Investment Multiple of the Companies at the end of any Year in respect of any Development Area is
equal to or more than one and one half (1.5) but is less than two (2.0) the Government shall be entitled to take and
receive fifteen percent (15%) and the Contractor shall be entitled to take and receive eighty five percent (85%) of
the total Profit Petroleum from that Development Area with effect from the start of the succeeding Year.

When the Investment Multiple of the Companies in respect of any Development Area is equal to or more than two
(2.0) but is less than two and one half (2.5), the Government shall be entitled to take and receive twenty percent
(20%) and the Contractor shall be entitled to take and receive eighty percent (80%) of the total Profit Petroleum
from that Development Area with effect from the start of the succeeding Year.

15.2.5 When the Investment Multiple of the Companies at the end of any Year in respect of any Development Area is equal to or
more than two and one half (2.5) but is less than three (3.0), the Government shall be entitled to take and receive thirty percent (30%)
and the Contractor shall be entitled to take and receive seventy percent (70%) of the total Profit Petroleum from that Development
Area with effect from the start of the succeeding Year.

15.2.6

When the Investment Multiple of the Companies at the end of any Year in respect of any Development Area is
equal to or more than three (3.0) but is less than three and one half (3.5), the Government shall be entitled to take
and receive forty percent (40%) and the Contractor shall be entitled to take and receive sixty percent (60%) of the
total Profit Petroleum from that Development Area with effect from the start of the succeeding Year.
15.2.7

15.3

15.4

When the Investment Multiple of the Companies at the end of any Year in respect of any Development Area is
equal to or more than three and one half (3.5), the Government shall be entitled to take and receive fifty percent
(50%) and the Contractor shall be entitled to take and receive fifty percent (50%) of the total Profit Petroleum from
that Development Area with effect from the start of the succeeding Year.

The value of the Companies’ Investment Multiple at the end of any Year in respect of each Development Area shall be
calculated in the manner provided for, and on the basis of the net cash flows specified in Appendix D to this
Contract. However, the volume of Profit Petroleum to be shared between the Government and the Contractor shall be
determined for each Quarter on an accumulative basis. Pending finalization of accounts, delivery of Profit Petroleum shall
be taken by the Government and the Contractor on the basis of provisional estimated figures of Contract Costs, production,
prices, receipts, income and any other income or allowable deductions and on the basis of the value of the [Investment
Multiple] achieved at the end of the preceding Year. All such provisional estimates shall be approved by the Management
Committee. When it is necessary to convert monetary units into physical units of production equivalents or vice versa, the
price or Crude Oil, Condensate and Natural Gas respectively shall be used. Within sixty (60) days of the end of each Year, a
final calculation of Profit Petroleum based on actual costs, quantities, prices and income for the entire Year shall be
undertaken and any necessary adjustments to the sharing of Petroleum shall be agreed upon between the Government and
the Contractor and made as soon as is practicable thereafter.

The Profit Petroleum due to the Contractor in any Year from any Development Area shall be divided between the Parties
constituting the Contractor in proportion to their respective Participating Interests.
16.1

16.2

16.2.

16.2.1.1

16.2.1.2

16.2.2

ARTICLE - 16

TAXES, ROYALTIES, RENTALS, ETC.

Companies, their employees, persons providing any materials, supplies, services or facilities or supplying any ship,
aircraft, machinery, equipment or plant (whether by way of sale or hire) to the Companies for Petroleum
Operations or for any other purpose and the employees of such persons shall be subject to all fiscal legislation in
India except where, pursuant to any authority granted under any applicable law, they are exempted wholly or partly
from the application of the provisions of a particular law, or as otherwise provided herein.

Pursuant to the provisions of section 42 of the Income Tax Act. 1961, the allowances specified herein shall apply in
computing income tax payable by a Company on its profits and gains from the business of Petroleum Operations in
lieu of (and not in addition to) corresponding allowances provided for under the heading "Profits and Gains of
Business or Profession" in the Income Tax Act, 1961.

Subject to the provisions herein below, deductions at the rate of one hundred percent (100%) per annum shall be
allowed for all expenditures incurred in respect of Exploration Operations and drilling operations. The expenditure
incurred in respect of Development Operations, other than drilling operations, and Production Operations will be
allowable as per the provisions of the Income Tax Act, 1961. The expenses so incurred are subject to the
following:

Where any expenditure is not solely incurred on Petroleum Operations or is incurred as part of or in conjunction
with any other business, only that proportion of the total expenditure which can be proved to the assessing officer
to represent a fair proportionate part thereof, having regard to all relevant facts and circumstances, shall be
allowed:

Sections 40A and 44C of the Income Tax Act 1961, shall apply.

A Company shall be entitled, for income tax purposes only, to deduct all its unsuccessful Exploration Costs in
contract areas covered by other contracts with an Effective Date after the 15th of April 1992, in accordance with
the provisions of the Income Tax Act, 1961, from the aggregate value of Petroleum allocable to the Company from
any Development Area in the Contract Area in the manner as follows:
16.2.2

16.2.2.2

16.2.3

16.2.4

6.3

6.3.1

6.3.1.1

6.3.1.2

6.3.2

6.3.3

Unsuccessful Exploration Costs incurred in contract areas other than the Contract Area where Commercial
Discovery has been made up to the date of commencement of Commercial Production shall be aggregated and the
Company shall be entitled to deduct such costs at the rate of one hundred per cent (100%) per annum.

Unsuccessful Exploration Costs incurred in contract areas other than the Contract Area where Commercial
Discovery has been made, after that commencement of Commercial Production, shall be deductible at the rate of
one hundred per cent (100%) per annum of such costs beginning from the Year such costs are incurred.

All allowable expenditure incurred prior to the Year in which Commercial Production commences shall be
aggregated and the assessed loss for that year as well as the assessed loss, if any, incurred in the assessment
year relevant to the Year in which Commercial Production commences, or in any subsequent assessment year,
shall be carried forward to succeeding assessment years and set off as provided in the Income Tax Act, 1961.

The revenue from the business consisting of Petroleum Operations shall be determined in accordance with Article
19 for the Participating Interest Share of Crude Oil saved and sold, or otherwise disposed of, from Development
Area and from any revenue realized on the sale of ANG and/or NANG referred to in Article 21 as well as any other
gains of receipts from Petroleum Operations as reduced by the deductions as specified within this Article, and,
except as herein provided, all the provision of the Income Tax Act, 1961, shall apply.

For the purposes of Article 16.2 and section 42 of the Income Tax Act, 1961:

The following terms used in section 42 of the Income Tax Act, 1961 shall have the meanings corresponding to the
terms used in this Contract and defined in Article 1 as follows:

"agreement" mean this Contract as defined in Article 1;
"Commercial Production" shall have the meaning assigned in Article 1

The terms "assessing officer", "assessed loss" and
income Tax Act, 1961

‘assessment year" shall have the meaning as defined in the

The other terms used herein and defined in Article 1 shall have the meaning therein ascribed.
6.4

6.4.1

6.4.2

6.5

6.5.1

6.6

6.7

6.7.1

6.7.2

6.7.3

6.7.4

6.7.5

Companies shall not be liable to the Government or State Government for payment of:

royalty, annual area rental charges or license fees under the Rules as
amended.

any other taxes, cess or any other levies of a similar nature calculated by reference to production of or to income
from Petroleum. except income taxes payable to Government as specified above.

The Contractor shall not be liable to the Govemment or the State Government for payment of any custom duties,
export duties or other, statutory charges on the import or re-export of equipment, installations etc., as specified in

Article 17, to be used solely and exclusively for Petroleum Operations.

Sales Tax, if any, payable under the relevant laws on the safe of Petroleum to Government or its nominee shall be
borne by the Government or its nominee as the case may be;

The Contractor shall not be liable to the Government or the State Government for payment of any custom duties,
export duties, sales tax, value added tax or other statutory charges on the export and subsequent import of
Petroleum from the Contract Area or an equivalent amount

Subject to the provision hereinabove provided, Contractor shall be liable for payment of

Charges payable by specified industries or in connection with Petroleum Operations under applicable legislation;
payments for purchase, lease or rental of land or land rights in connection with Petroleum Operations;

taxes, fees or charges for specific services rendered on request or to the public generally;

customs duties, except for those items subject to exemption as provided in Article 17, applicable at the rates
specified from time to time.

stamp duties, registration fees, license fees, taxes such as taxes on property or assets (not calculated by reference to
income or otherwise exempted) or other levies, fees or charges of a non-discriminatory nature and generally
applicable in India or in the State where Petroleum Operations are being conducted
16.8

If any change in or to any Indian law, rule or regulation by any central, state and local authority dealing with
income tax or other corporate tax, export/import tax, customs duty or tax imposed on Petroleum of dependent upon
the value of Petroleum results in a material change to the economic benefits accruing to any of the Parties to this
Contract after the Effective Date of the Contract, the Parties to this Contract shall consult promptly to make
necessary revisions and adjustments to the Contract in order to maintain such expected economic benefits to each
of the Parties.
17.1

17.2

17.3

17.4

17.5

ARTICLE - 17
CUSTOMS DUTIES

Machinery, plant. equipment. materials and supplies imported by a Contractor or its Subcontractors solely and exclusively
for use in Petroleum Operations shall be exempted from customs duties subject to compliance with procedures and
conditions as may be determined pursuant to applicable customs duty legislation, Article 23 the terms herein specified.

Contractor shall submit to the Government a list of Subcontractors who are engaged by it for the purpose of obtaining the
various categories of items specified herein pursuant to the conduct of Petroleum Operations and who may claim
exemptions hereunder.

In order to qualify for the exemption from customs duties as provided, for in Article 17.1, all imported items for which duty
exemption is being claimed shall be certified by a responsible representative of the Contractor to be imported in terms of this
Contract solely and exclusively for use in carrying out Petroleum Operations and shall be approved by a representative of
the Government to be eligible for such exemption pursuant to the terms of the Contract.

The Government shall have the right to inspect the records and documents of the physical item or items for which an
exemption is or has been provided under 17.1 to determine that such item or items are being or have been imported solely
and exclusively for the purpose for which the exemption was granted. The Government shall also be entitled to inspect such
physical items wherever located to ensure that such items are being used for the purpose herein specified and any item not
being so used shall immediately become liable to payment of the applicable customs duties.

Subject to Article 27, the Contractor and its Subcontractors may sell or otherwise transfer in India all imported items which
are no longer required for Petroleum Operations, subject to applicable laws governing customs duties and sale or disposal of
such items.
18.2

18.3

18.4

18.5

ARTICLE - 18
DOMESTIC SUPPLY, SALE, DISPOSAL AND EXPORT OF CRUDE OIL CONDENSATE

Until such time as the total availability to the Government and government companies of Crude Oil and Condensate from all
Petroleum production activities in India meets the total national demand, each Contractor or constituents of Contractor shall
be required to sell to the Government or its nominee all of the Contractor or constituents of Contractor’s entitlement to
Crude Oil and Condensate from each Development Area in order to assist in satisfying the national demand.

Pursuant to Article 18.1 and subject to Article 18.4, each constituent of Contractor shall offer to sell to the Government (or
its nominee) its total Participating Interest share of Crude Oil and Condensate to which it is entitled under Articles 14 and 15
at the price determined in accordance with Article 19 for sales to Government and the Government shall have the option to
purchase the whole or any portion thereof at the said price.

The aforementioned offer shall be made by a Contractor or constituents of Contractor, in writing, at least thirty (30) days
after a discovery and thereafter at least six (6) months preceding the Year in which the sale is to be made, specifying the
estimated quantities and grade of Crude Oil and Condensate being offered (based upon estimates which shall be adjusted
within ninety (90) days of the end of each Year on the basis of actual quantities produced and saved). The Government shall
exercise its said option to purchase, in writing, not later than ninety (90) days prior to the commencement of the Year in
respect of which the sale is to be made, specifying the quantity and grade of Crude Oil and Condensate which it elects to
take in the ensuing Year. Failure by the Government to give such notice within the period specified shall be conclusively
deemed an election to take all of the Crude Oil and Condensate offered (adjusted as provided herein) in the ensuing Year.

If, during any Year, India attains Self-sufficiency, the Government shall promptly thereafter, but in no event later than the
end of the first Quarter of the following Year, so advise the Contractor or constituents of Contractor by written notice. In
such event, as from the end of the second Quarter of the following Year, or such earlier date as the Parties may mutually
agree, Government's option to purchase shall be suspended and the Contractor or constituents of Contractor shall have the
right to lift and export its Participating Interest share of Crude Oil and Condensate until such time, if any, as Self-sufficiency
shall have ceased to exist. If Self-sufficiency ceases to exist during a Year, the Government shall recover its option to
purchase under Article 18.2 in respect of the following Year by giving notice thereof to the Contractor or constituents of
Contractor as provided in Article 18.3.

All payments in respect of sales to the Government pursuant to provisions of this Article shall be made by the
Government within the period for credit applicable
in the calculation of the price pursuant to Article 19. If no time frame for credit is applicable in such calculation, payment shall be
made within forty-five (45) days from the date of delivery of Crude Oil or Condensate to the Government at the Delivery Point. In the
case of sales by a Foreign Company, payment shall he made in United States Dollars or any other convertible currency acceptable to
the Government and the, Foreign Company, by wire transfer, to the credit of the Foreign Company's designated account with a bank
within or outside India designated by the Foreign Company. Subject to any changes in the relevant laws, in the case of sales by a
domestic Company, payment shall be made to the credit of the domestic Company's designated account with a bank in India
designated by the domestic Company in equivalent Indian Rupees. Notwithstanding the above, a Contractor or constituents of
Contractor shall submit an invoice to the Government within fifteen (15) days from the date of delivery of Crude Oil. All amounts
unpaid by the Government by the due date shall, from the due date, bear interest calculated on a day to day basis at the LIBOR plus
two (2) percentage points from the date due until paid.

18.6

(b)

(c)

If full payment is not received by a Contractor or constituents of Contractor when due as provided in Article 18.5, the
Contractor or constituents of Contractor shall, at any time thereafter, notify the Government of the default and, unless such
default is remedied within fifteen (15) days from the date of the said notice, the Contractor or constituents of Contractor
shall have the right, unless otherwise agreed, upon written notice to the Government:

to suspend the Government's option to purchase under Article 18.2;

to freely lift, sell and export all its Participating Interest share of Crude Oil and Condensate subject to the destination
restrictions specified in Article 18.8, until the Government has paid the due amount plus interest as provided herein;

if the payment plus interest is not received by the Contractor or constituents of Contractor within one hundred and eighty
(180) days from the date the said payment was due, to receive and export the Government's share of Profit Petroleum until
such time as either Government has paid all amounts due plus interest, or the value, based on the price as determined in
accordance with Article 19, of Government's share of Profit Petroleum so exported is equal to all amounts due plus interest,
whichever first occurs; provided, however, that if the Government makes a payment to the Contractor or constituents of
Contractor after the Contractor or constituents of Contractor has commenced export of Government's share of Profit
Petroleum and such payment together with the value of Government's share of Profit Petroleum exported (based on the price
determined in accordance with Article 19) exceeds the amount due plus interest, necessary adjustment shall be carried out to
refund to the Government forthwith the excess amount received by the Contractor or constituents of Contractor.
18.7

18.8

18.9

18.10

18.11

18.12

If in any Year India has not attained Self-sufficiency and the Government or any government company or agency of the
Government exports or delivers to a third party for export any Crude Oil produced under the terms of this Contract for any
purpose other than for the purpose of balancing Indian refinery requirements. Self-sufficiency shall be deemed to exist for
purposes of this Article 18 and the Contractor or constituents of Contractor shall have the right of first refusal to acquire any
Crude Oil to be so exported for the same consideration and upon the same terms which the Government, the Government
Company or other agency of Government has offered or agreed to accept.

The Contractor or constituents of Contractor shall be entitled to freely lift and export any Crude Oil and Condensate which
the Government has elected not to purchase pursuant to this Article 18, subject to Government's generally applicable
destination restrictions to countries with which the Government, for policy reasons, has severed or restricted trade.

No later than sixty (60) days prior to the commencement of production in a Development Area, and thereafter no less than
sixty (60) days before the commencement of each Year, the Contractor shall cause to be prepared and submitted to the
Parties a production forecast setting out the total quantity of Crude Oil that it estimates can be produced from a
Development Area during the succeeding Year, based on a maximum efficient rate of recovery of Crude Oil from that
Development Area in accordance with good petroleum industry practice. No later than thirty (30) days prior to the
commencement of each Quarter, the Contractor shall advise its estimate of production for the succeeding Quarter and shall
endeavour to produce the forecast quantity for each Quarter.

Each Party comprising the Contractor shall, throughout the term of this Contract, have the right to separately take
in kind and dispose of all its share of Cost Petroleum and shall have the obligation to lift the said Cost Petroleum
and Profit Petroleum on a current basis and in such quantities so as not to cause a restriction of production or
inconvenience to the other Parties.

The Government shall, throughout the term of this Contract, have the right to separately take in kind and dispose of
its share of Profit Petroleum and of such portion of the Contractor's share of Crude Oil and Condensate as is
purchased by the Government pursuant to Article 18, subject to Article 18.6, and shall have the obligation to lift all
of the said Oil on a current basis and in such quantities so as not to cause a restriction of production or
inconvenience to the other Parties.

For the purpose of implementing the provisions of Articles 18.10 and 18.11, a Crude Oil lifting procedure shall be
agreed upon by the Parties no later than six (6) months prior to the commencement of production in a Development
Area. Such lifting procedure shall include, but not necessarily be limited to:

a procedure for notification by the Operator to the Government, and to each Party comprising the Contractor, of projected
Crude Oil production;
(b) a procedure for notification by the Government, and by each Party comprising the Contractor, to the Operator, of its
expected off-take and the consequences of inability or failure to off-take.
19.1

19.2

19.3

ARTICLE — 19
VALUATION OF PETROLEUM

For the purpose of this Contract, the value of Crude Oil, Condensate and Natural Gas shall be based on the price
determined as provided herein.

A price for Crude Oil shall be determined for each Calendar Month or such other period as the Parties may agree
(hereinafter referred to as "the Delivery Period") in terms of United States Dollars per Barrel, FOB Delivery Point
for Crude Oil produced and sold or otherwise disposed off from each Development Area for each Delivery Period,
in accordance with the appropriate basis for that type of sale or disposal specified below.

In the event that some or all of a Contractor's total sales of Crude Oil during a Delivery Period are made to third
parties in Arms Length Sales, all sales so made shall be valued at the weighted average of the prices actually
received by a Contractor, calculated by dividing the total receipts from all such sales FOB the Delivery Point by the
total number of Barrels of the Crude Oil sold in such sales.

19.3.1 In the event that a portion of such third party Arms Length Sales are made on a basis other than an FOB basis as herein
specified, the said portion shall be-valued at prices equivalent to the prices FOB the Delivery Point for such sales determined by
deducting all costs (such as transportation, demurrage, loss of Crude Oil in transit and similar costs) incurred downstream of the
Delivery Point, and the prices so determined shall be deemed to be the actual prices received for the purpose of calculation of the
weighted average of the prices for all third party Arms Length Sales for the Delivery Period.

19.3.2

19.4

Each Constituent of Contractor shall separately submit to the designated government company, within fifteen (15)
days of the end of each Delivery Period, a report containing the actual prices obtained in their respective Arms
Length Sales to third parties of any Crude Oil. Such reports shall distinguish between term sales and spot sales and
itemize volumes, customers, prices received and credit terms, and a Contractor shall allow the designated
government company to examine the relevant sales contracts.

In the event that some or all of a Contractor's total sales of Crude Oil during a Delivery Period are made to the
Government or a Government company, the price of all sales so made shall, unless otherwise agreed between the
Parties, be determined on the basis of either the FOB selling price per Barrel of one or more crude oils which at the
time of calculation, are being freely and actively traded in the international market and are similar in characteristics
and quality to the Crude Oil in respect of which the price is being determined, such FOB selling price to be
ascertained from Platt's Crude Oil Market Wire daily publication ("Platt's") or tile spot market for-the same crude
oils ascertained in the same manner, whichever price, in the opinion of the Parties more truly reflects the current
value of such Crude Oils. For any Delivery Period in which sales take place, the price shall be the arithmetic
average price per Barrel determined by calculating the average for such Delivery Period of the mean of the
high and low FOB or spot prices for each day of

the crude oils selected for comparison adjusted for differences in the Crude Oil and the crude oils being compared for quality,
transportation costs, delivery, time, quantity, payment terms, the market area into which the Crude Oil is being sold, other contract
terms to the extent known and other relevant factors. In the event that Platt's ceases to be published or is not published for a period of
thirty (30) consecutive days, the Parties shall agree on an alternative daily publication. In the event of changing market conditions. the
Parties shall review and mutually agree on changes to the period over which the average price of comparable crude oils may be
calculated.

19.4.1 At least six (6) months prior to commencement of production from the first Development Area and from each Field thereafter
in the Contract Area, the Parties shall meet in order to establish a provisional list of the crude oils to be selected for comparison with
the Crude Oil to be sold and an appropriate mechanism for the purpose of giving effect to Article 19.4 and definitively establishing
the price of the Crude Oil to be sold pursuant to Article 19.4. In determining the quality of crude oil, account shall be taken of all
relevant characteristics including but not limited to gravity, sulphur and metal content, pour point and product yield.

19.4.2 In the event that, at the relevant time, no crude oils of similar quality to the Crude Oil to be sold are being actively traded in the
international markets where prices can be ascertained by international publication. or the official FOB selling prices and the
international spot market price vary widely between producers, the Parties shall meet in good faith to determine an appropriate
pricing basis.

19.4.3 The Parties shall meet annually or sooner upon notice served by any Party on the others, to review the list of selected crude
oils or the mechanism established pursuant to Article 19.4.1 in light of any new facts since the date of selection of such crude oils or
establishment of such mechanism and to determine what adjustment (if any) should be made to the said selection or mechanism by
mutual agreement of the Parties.

19.5 In the event that in any Delivery Period, some but not all of a Contractor's sales of Crude Oil from a Development
Area are made to the Government or a government company and some but not all are made to third parties in Arms
Length Sales and the price as established in accordance with Article 19.4 differs by more than one percent (1%)
from the price as determined in accordance with Article 19.3 for the same Delivery Period, the Parties shall meet
upon notice from any Party, to determine if the prices established for the relevant Delivery Period should be
adjusted taking into account third party Arms Length Sales made by the Contractor of the same or similar Crude
Oil from the relevant Development Area or other Fields and published information in respect of other genuine third
party Arms Length Sales of the same or similar Crude Oil for that Delivery Period. Until the matter of an
adjustment for the relevant Delivery Period is finally determined. the price as established in accordance with this
Article will apply for that Delivery Period. Any adjustment, if necessary, will be made within thirty (30) days from
the date the adjustment for that Delivery Period is finally determined.

19.6 A Contractor shall determine the relevant prices in accordance with this Article and the calculation, basis of
calculation and the price determined shall be supplied to the Government or the government company and shall
be subject to agreement by
the Government or the government company before it is finally determined. Pending final determination, the last established price, if
any, for the Crude Oil shall be used.

19.7

9.8

19.9

19.10

19.11

19.12

In the event that the Parties fail to reach agreement on any matter concerning selection of the Crude Oils for
comparison, the calculation, the basis of, or mechanism for the calculation of the prices, the prices arrived at, the
adjustment of any price or generally about the manner in which the prices are determined according to the
provisions of this Article within thirty (30) days, or such longer period as may be mutually agreed between the
Parties, from the date of commencement of Commercial Production or the end of each Delivery Period thereafter,
any party may refer the matter or matters in issue for final determination, by a sole expert appointed as provided in
Article 33.

9.7.1 Within ten (10) days of the said appointment, the Parties shall provide the expert with all information they deem necessary or
as the expert may reasonably require.

9.7.2 Within fifteen (15) days from. the date of his appointment, the expert shall report to the Parties on the issue(s) referred to him
for determination, applying the criteria or mechanism set forth herein and indicate his decision thereon to be applicable for the
relevant Delivery Period for Crude Oil and such decision shall be accepted as final and binding by the Parties.

9.7.3 Except for the adjustments referred to in Article 19.5; any price or pricing mechanism agreed by the Parties pursuant to the
provisions of this Article shall not be changed retroactively.

Any sale or disposal to Affiliates or other sale or disposal of Crude Oil produced from a Development Area,
other than to the Government or government companies or to third parties in Arms Length Sales, in any Delivery
Period, shall be valued on the same basis as sales to the Government or a government company. In the event of
such a sale or disposal by a Contractor, such Contractor shall submit to the Government, within fifteen (15) days of
the end of each Delivery Period, all relevant information concerning such sales or disposals.

In the event that in any Delivery Period there is more than one type of sales referred to in Articles 19.3, 19.4 and
19.8, then, for the purpose of calculating Cost Petroleum and Profit Petroleum entitlement pursuant to Articles 14
and 15, a single price per Barrel of Crude Oil for all the sales for the relevant Delivery Period shall be used. Such
single price shall be the weighted average of the prices determined for each type of sale, weighted by the respective
volumes of Crude Oil sold in each type of sale in the relevant Delivery Period.

In this Article the term Government company shall include any other agency of Government to whom Crude Oil
is to be sold.

The provisions specified above for the determination of the price of sales of Crude Oil shall apply mutandis to
Condensates.

The price of Natural Gas shall be determined as provided in Article 21.
20.1

20.2

20.3

(a)
(b)
(c)

ARTICLE — 20
CURRENCY AND EXCHANGE CONTROL PROVISIONS

Subject to the provisions herein, and in compliance with the relevant provisions of the laws of general application in India
governing currency and subject to treaties entered into by the Government of India with other countries, foreign exchange
and related administrative instructions and procedures issued there under on a non-discriminatory basis, each Foreign
Company comprising the Contractor shall during the term of this Contract. have the right to:

repatriate abroad, in United States Dollars or any other Foreign Currency, the net proceeds of sales of Crude Oil and

Condensate in India;

receive, retain and use abroad the proceeds of any export sales of Petroleum under the Contract;

open, maintain and operate bank accounts with reputable banks, both inside and outside India, for the purpose of this

Contract:

freely import, through normal banking channels, funds necessary for carrying out the Petroleum Operations:

convert into foreign exchange and repatriate sums imported pursuant to (d) above in excess (if any) of its requirements: and
make payments outside of India for purchases, services and loans obtained abroad, without the requirement that funds used
in making such payments must come from or originate in India.

The rates of exchange for the purchase and sale of currency by the Companies shall be the prevailing rates of general
application determined by the Reserve Bank of India or such other financial body as may be mutually agreed by the Parties
and for accounting purposes under this Contract, these rates shall apply as provided in Section 1.6 of Appendix C.

Foreign company shall have full rights of control over movement of funds out of bank accounts established for the purpose
of Petroleum Operations but shall provide to the Reserve Bank of India or any designated financial body, monthly bank
statements, with an explanation of each deposit or payment from the account. and shall supply each Quarter or annually, in a
form acceptable to the Reserve Bank, or such designated body, full particulars of foreign exchange transactions pursuant to
this Contract in order to facilitate monitoring of such accounts. Such particulars shall include:

details of deposits of proceeds of sales of Petroleum, such as quantity of Petroleum sold, date of sale and unit price;
the repayment of principal of loans made to the Companies in foreign currency for purposes of Petroleum Operations;
payments of interest, charges, fees and expenses in respect of loans referred to in paragraph (b) above;
(d)

(f)
(g)

payment in foreign currency to persons not resident in India for the supply of capital goods required for the purpose of
Petroleum Operations;

payments in foreign currency to persons not resident in India for the supply of goods and services, other than capital goods,
required for Petroleum Operations (including services of foreign employees and consultants);

amounts remitted to India or paid elsewhere at the request of the Government to meet obligations under the Contract; and

retentions or disbursements to Affiliates in foreign currency representing the excess of net profits, depreciation and
amortization over the payments made under paragraphs (b) through (f) above. The Government shall have the right to verify
any statements and reports submitted by the Contractor pursuant to this Article and the Contractor shall promptly respond to
any query in this regard.
21.1

21.2

21.3

21.4

21.4.1

21.4.2

21.4.3

21.4.4

(a)

(b)

21.4.5

21.4.6

(a)

ARTICLE - 21
NATURAL GAS

Subject to Article 21.2, the Indian domestic market shall have the first call on the utilisation of Natural Gas discovered
pursuant to Petroleum Operations and produced from any Field. Accordingly, any proposal by the Contractor relating to
Discovery and production of Natural Gas from a Field shall be made in the context of the Government's policy for the
utilisation of Natural Gas and shall take into account the objectives of the Government to develop its resources in the most
efficient manner and to promote conservation measures.

Contractor shall have the right to use Natural Gas produced from a Field for the purpose of Petroleum Operations including
reinjection for pressure maintenance in the Oil Fields, gas lifting and power generation.

For the purpose of sales to the domestic market pursuant to this Article 21, the Delivery Point shall, unless otherwise
provided herein or agreed, be the inlet flange of the facilities upstream of any facilities and operations established to extract
or process products from the said Natural Gas.

Associated Natural Gas (ANG)

In the event that a Discovery of Crude Oil contains ANG, Contractor shall declare in its declaration of the said
Discovery as a Commercial Discovery as specified in Article 9, whether (and by what amount) the estimated
production of ANG is anticipated to exceed the quantities of ANG which will be used in accordance with Article
21.2 (such excess being hereinafter referred to as "the Excess ANG”). In such an event the Contractor shall indicate
whether, on the basis of the available data and information, it has reasonable grounds for believing that the Excess
ANG could by itself be commercially exploited in accordance with the terms of this Contract and whether the
Contractor intends to so exploit the excess ANG.

Based on the principle of full utilisation and minimum flaring of ANG, a proposed Development Plan shall, to the
extent practicable. , include a plan for utilisation of the ANG including, estimated quantities to be flared,
reinjected, and to be used for Petroleum Operations; and, if the Contractor proposes to commercially exploit the
Excess ANG for sale in the domestic market or elsewhere. the proposed plans for such exploitation.

The Contractor shall first offer such Excess ANG for sale to the Government (or its nominee) in writing, in
accordance with the terms of this Contract. On receipt of such offer, the Government (or its nominee) shall, within
six (6) months of the date of receipt thereof, notify the contractor, in writing, whether or not it wishes to exercise its
option to purchase the Excess ANG.

If the Government exercises its option to purchase the Excess ANG as provided in Article 21.4.4.

The Government shall indicate in the notice exercising the option, the date it can commence purchase of the Excess ANG,
which date shall not be later than the date the facilities for delivering Excess ANG are commissioned.

The Contractor and the Government (or its nominee) shall promptly, commence negotiation of a Gas sales agreement and
other technical and commercial arrangements required to develop such Natural Gas.

If the Government does not exercise its option to purchase the Excess ANG as provided in Article 21.4.3 and
Contractor does not enter into a Gas sales agreement for the total amount of Excess ANG with any buyer as
provided in Article 21.4.3, the Government shall be entitled to take and utilize such Excess ANG, at its own cost
and expense, without impeding the production of Crude Oil and without affecting the shares of Crude Oil allocable
to the Parties under the other provisions of this Contract.

If the Government elects to take the Excess ANG as provided in Article 21.4.6.

the Contractor shall deliver such excess ANG to the Government at the downstream flange of the Natural Gas processing
facilities, or, if there are no Natural Gas processing facilities, the downstream flange of the Gas/oil separation facilities;
(b)

(c)

(d)

21.4.7

21.5

21.5.1

the Contractor shall, based on sound petroleum engineering practices, install such facilities as would facilitate, in so far as
practicable, uninterrupted delivery of such Excess ANG to the Government;

the cost associated with all facilities installed pursuant to paragraph (b) above shall be borne by the Government (or its
nominee) and shall not be charged to the Contract Area from which the Excess ANG is being produced;

the Government shall bear all costs including gathering, treating, processing and transporting costs beyond the downstream
flange of the Natural Gas processing facilities, or, if there are no Natural Gas processing facilities the downstream flange of
he Gas/oil separation facilities;

es

es

he delivery of such Excess ANG shall be subject to procedures to be agreed between the Government or its nominee and
he Contractor, prior to such delivery, such procedures to include matters relating to timing of off-take of such Excess ANG.

es

If at any time, any Excess ANG is not utilized by Government or Contractor pursuant to this Article 21, the
Contractor can flare such excess ANG, where such flaring is approved in the Development Plan by Management
Committee or show to the satisfaction of Management Committee and Government that reinjection is inadvisable
and/or impracticable.

Non Associated Natural Gas (NANG)

In the event of a Discovery of NANG, the Contractor shall promptly report such Discovery to the Management
Committee and the provisions of Articles 9.1 and 9.2 shall apply. The remaining provisions of Article 9 would

apply to
the discovery and development of NANG only, insofar as they are not inconsistent with the provisions of Articles 21.

21.5.2 If, pursuant to Article 9.1(c), the Contractor notifies the Management Committee that the Discovery is of
potential commercial interest, the Contractor shall submit to the Management Committee, within one (1)
Calendar Year from the date of notification of the above said Discovery, the proposed Appraisal Programme,
designed to determine (i) whether such Discovery is a Commercial Discovery and (ii) the boundaries of the
Development Area.

21.5.3 The proposed Appraisal Programme referred to in Article 21.5.2 shall be reviewed by the Management Committee
within sixty (60) days of its submission by the Contractor. The Management Committee may request any additional
information as it reasonably requires within twenty one (21) days of the submission by Contractor of the said
Appraisal Programme. Contractor shall furnish such information within twenty-one (21) days of the receipt of
request from Management Committee for such information. Following review of the Appraisal Programme and
related budget and any revisions agreed by the Contractor, the Contractor shall proceed to implement the said
Appraisal Programme. During this appraisal period, Contractor shall endeavour to complete gas sales agreements
whether with the Government or other buyers.

21.5.4 If on the basis of the results of the Appraisal Programme, the Contractor is of the opinion that NANG has been discovered in
commercial quantities:

(a) It shall submit to the Management Committee, as soon as practicable but not later than sixty (60) months from the date of
notification of the aforementioned Discovery, the notification for declaration of the Discovery as a Commercial Discovery
and approval of the proposed Development Area. Such Development Area may either be a new Development Area or a
modification of an existing Development Area so as to encompass the proposed Commercial Discovery within its
boundaries based on the report submitted.

Such notification shall take into account the Government's policies on gas utilisation and propose alternative options (if any) for use

or consumption of the NANG and be supported by, inter alia technical and economic data, evaluations, interpretations and analyses

of such data, and feasibility studies relating to the Discovery prepared by or on behalf of the Contractor and other relevant

information.

If no notification of Commercial Discovery is submitted to the Management Committee by the Contractor within sixty (60) months

from the date of notification of the said Discovery, the Contractor shall relinquish its rights to develop such Discovery and the area

relating to such Discovery shall be excluded from the Contract Area.

(b) Where the Contractor has submitted notification for the declaration of a Discovery as a Commercial Discovery, the
Management Committee shall review the Contractor's proposal for the commercial utilisation of the NANG in the domestic
market or elsewhere and in the context of Government's policy on gas utilisation and the chain of activities required to bring
the NANG from
the Delivery Point to potential end consumers in the domestic market or elsewhere.

(c)

(d)

(e)

21.5.5

The Contractor shall within twelve (12) months of the declaration of the Discovery as a Commercial Discovery, submit a
Development Plan to the Management Committee for its approval. Such Development Plan shall be supported by all
relevant information including, inter alia, the information required in Article 9.7.

If the Management Committee is unable to agree on the Development Plan within one hundred eighty (180) days of
submission, the Contractor shall be entitled to submit such Development Plan directly to the Government for approval.
Government shall respond to the said submission within sixty (60) days of its receipt. If the Government disapproves the
Contractor's proposed plan or plans, the Government shall state in writing the reasons for such disapproval and the
Contractor shall have the right to resubmit the said proposal.

When the Management Committee or the Government approves the Contractor's comprehensive plan or plans for
development of a Commercial Discovery for the utilisation of NANG in the domestic market or elsewhere, the said
Discovery shall be promptly developed by the Contractor in accordance with the approved plan which shall be the
Development Plan.

In the event the Contractor does not commence development of such Discovery within ten (10) years from the date
of notification of the Discovery, the Contractor shall relinquish its rights to develop such Discovery and the area
relating to such Discovery shall be excluded from the Contract Area.
22.1

22.2

22.3

ARTICLE — 22
EMPLOYMENT, TRAINING AND TRANSFER OF TECHNOLOGY

Without prejudice to the right of the Contractor, to select and employ such number of personnel as, in the opinion of the
Contractor, are required for carrying out Petroleum Operations in a safe, cost effective and efficient manner, the Contractor
shall, to the maximum extent possible, employ, and require the Operator and Sub-contractors to employ, citizens of India
having appropriate qualifications and experience, taking into account experience required in the level and nature of the
Petroleum Operations.

Contractor shall offer a mutually agreed number of Indian nationals the opportunity for on-the-job training and practical
experience in Petroleum Operations during the Exploration Period. Not later than six (6) months after approval of the
Development Plan, the Contractor shall, in consultation with the Licensee, establish and implement training programmes for
staff positions in each phase and level of Petroleum Operations including skilled, technical, executive and management
positions, with a view to ensuring employment of nationals of India and gradual and progressive reduction of foreign
personnel.

Pursuant to Article 22.2, Contractor shall associate and involve mutually agreed numbers of the Licensee's personnel in the
technological aspects of the then ongoing Petroleum Operations without charge of a fee for such association or involvement.
Such aspects shall include:

(a) seismic data acquisition, processing and interpretation;

(b) computerised formation evaluation using Well logs;

(c) computerised analysis of geological data for basin analysis;

(d) laboratory core analysis;

(e) Reservoir simulation and modeling:

(f) geochemistry. including analytical methods, source rock studies, hydrocarbon generation, modeling;

(g) measurement-while-drilling techniques;

(h) stimulation of Wells;

(i) production engineering including optimization methods for surface and subsurface facilities;

(j) Reservoir engineering and management including gas and water injection;

(k) enhanced oil recovery techniques;

(1) gas production technology;

(m) pipeline technology;

(n) Well design and drilling technology;
(0) design of offshore facilities.

22.4

22.5

Neither Party shall be obliged to disclose by Virtue of this Article 22 any data, process or information, whether owned by
itself and of its Affiliates or a third party of a proprietary nature.

At the request of the Government or a Government company, the Foreign Companies shall separately endeavour to negotiate
in good faith, technical assistance agreements with the Government or a Government company setting forth the terms by
which each Foreign Company constituting the Contractor may render technical assistance and make available commercially
proven technical information of a proprietary nature for use in India by the Government or a Government company. The
issues to be addressed in negotiating such technical assistance agreements shall include, but not be limited to, licensing
issues, royalty conditions, confidentiality restrictions, liabilities, costs and method of payment.
23.1

(a)

(b)

(c)

(d)

23.2

23.3

23.4

ARTICLE — 23

LOCAL GOODS AND SERVICES

In the conduct of Petroleum Operations, the Contractor shall:

give preference to the purchase and use of goods manufactured, produced or supplied in India provided that such goods are
available on terms equal to or better than imported goods with respect to timing of delivery, quality and quantity required,
price and other terms;

employ Indian Subcontractors having the required skills or expertise to the maximum extent possible, insofar as their
services are available on comparable standards with those obtained elsewhere and at competitive prices and on competitive
terms; provided that where no such Subcontractors are available, preference shall be given to non-Indian Subcontractors
who utilise Indian goods to the maximum extent possible subject however to the proviso in paragraph (a) above;

co-operate with domestic companies in India to enable them to develop skills and technology to service the petroleum
industry;

ensure that provisions in terms of paragraphs (a) to (c) above are contained in contracts between the Operator and its
Subcontractors.

The Contractor shall establish appropriate procedures, including tender procedures, for the acquisition of goods and services
which shall ensure that suppliers and Subcontractors in India are given adequate opportunity to compete for the supply of
goods and services. The tender procedures shall include, inter alia, the financial amounts or value of contracts which will be
awarded on the basis of selective bidding or open competitive bidding, the procedures for such bidding, and the exceptions
to bidding in cases of emergency, and shall be subject to the approval of the Management Committee.

Within one hundred and twenty (120) days after the end of each Calendar Year, the Contractor shall provide the Government
with a report outlining its achievements in utilising Indian resources during that Calendar Year.

In this Article "goods" means equipment, materials and supplies.
ARTICLE — 24

INSURANCE AND INDEMNIFICATION

24.1 Insurance

24.1.1 The Contractor shall, during the term of this Contract, obtain and maintain insurance coverage for and in relation to
Petroleum Operations for such amounts and against such risks as are customarily or prudently insured in the
international petroleum industry in accordance with good petroleum industry practices, and shall furnish to the
Government certificates evidencing that such coverage is in effect. Such insurance policies shall include the
Government and the Licensee as additional insured and shall waive subrogation against Government and the
Licensee. The said insurance shall, without prejudice to the generality of the foregoing cover:

(a) Loss or damage to all installations, equipment and other assets for so long as they are used in or in connection with
Petroleum Operation; provided, however, that if for any reason the Contractor fails to insure any such installation,
equipment or assets, it shall replace any loss thereof or repair any damage caused thereto;

(b) Loss, damage or injury caused by pollution in the course of or as a result of Petroleum Operations, subject, however, to
Article 3.7;

(c) Loss of property or damage or bodily injury suffered by any third party in the course of or as a result of Petroleum
Operations for which the Contractor may be liable;

(d) Any claim for which the Government may be liable relating to the loss of property or damage or bodily injury suffered by

any third party in the course of or as a result of Petroleum Operations for which the Contractor is liable to indemnify the
Government, the Licensee or the State Government;

(e) With respect to Petroleum Operations offshore, the cost of removing wrecks and cleaning up operations following any
accident in the course of or as a result of Petroleum Operations;

(f) The Contractor's and/or the Operator's liability to its employees engaged in Petroleum Operations.

24.1.2 The Contractor shall require its Subcontractors to obtain and maintain insurance against the risks referred to in

Article 24.1.1 relating mutatis mutandis to Subcontractors.

24.2 Indemnity:

The Contractor shall indemnify, defend and hold the Government and the Licensee harmless against all claims, losses and damages of
any nature whatsoever, including without limitations, claims for loss or damage to property or injury or death to persons caused by or
resulting from any Petroleum Operations conducted by or on behalf of the Contractor.
25.1

25.2

25.3

25.4

25.5

25.6

25.7

25.8

25.9

25.10

ARTICLE - 25

RECORDS, REPORTS, ACCOUNTS AND AUDIT

The Contractor shall prepare and maintain at an office in India accurate and current books, records, reports and accounts of
its activities for and in connection with Petroleum Operations so as to present a fair, clear and accurate record of all its
activities, expenditures and receipts. The Contractor shall also keep representative samples of cores and cuttings.

Based on generally accepted and recognised accounting principles and modern petroleum industry practices, record books,
accounts and accounting procedures in respect of Petroleum Operations shall be maintained on behalf of the Contractor by
one of the Parties comprising Contractor, specifically designated for this purpose, at its business office in India, in
accordance with the Accounting Procedure.

The annual audit of accounts shall be carried out on behalf of the Contractor by a qualified, independent firm of recognised
chartered accountants registered in India and selected by the Contractor with the approval of the Management Committee.

Accounts together with the auditor's report thereon, shall be submitted to the Parties for approval not later than the thirtieth
(30") September following the Financial Year.

Any Party comprising the Contractor may, by giving notice to that effect to the Operator not later than twenty four (24)
months following the end of a Year, undertake a separate audit of the accounts and the cost of such audit shall be borne by
the Party requiring such audit.

Unless a Party comprising the Contractor notifies the other Party or Parties, in writing, before thirty-first (31°) December
following the Year in which the separate audit was conducted that it has an objection to the accounts for which the separate
audit was conducted, such accounts shall be deemed to have been approved as on that date.

Any objection to the accounts raised by a Party comprising the Contractor shall, unless settled by agreement between the
Parties, be submitted for determination by a sole expert in accordance with the provisions of Article 33. If the matter is not
submitted to a sole expert within thirty six (36) months following the Year to which such objection relates, the objection
shall lapse.

The Government shall have the right to audit the accounting records of the Contractor in respect of Petroleum Operations as
provided in the Accounting Procedure.

The accounting and auditing provisions and procedures specified in this Contract are without prejudice to any other
requirements imposed by any statute in India. including, without limitation, any specific of the statutes relating to taxation of
companies.

For the purpose of any audit referred to in Articles 25.5 and 25.8, the Operator or the Companies shall make
available to the auditor all such books, records, accounts and other documents and information as may be
reasonably required by the auditor.
26.1

26.2

26.3

26.4

26.5
(a)

ARTICLE — 26

INFORMATION, DATA, CONFIDENTIALITY INSPECTION AND SECURITY

The Contractor shall, promptly after they become available, provide the Licensee one reproducible copy of all data obtained
as a result of Petroleum Operations under the Contract including, but not limited to geological, geophysical, geochemical,
petrophysical, engineering, Well logs, maps, parts of cores and production data as well as all interpretative and derivative
data including reports, analysis, interpretations and evaluation prepared in respect of Petroleum Operations (hereinafter
referred to as "Data"). Data shall be the property of the Licensee, provided, however, that the Companies shall have the right
to make use of such data, free of cost, for the purpose of Petroleum Operations under this Contract as provided herein.

Contractor may, for use in Petroleum Operations, retain copies or samples of material or information constituting the Data
and, with the approval of the Licensee, original material, except that where such material is capable of reproduction and
copies have been supplied to the Licensee. Contractor may, subject to the right of inspection by the Licensee, export samples
or other original Data for processing or laboratory examination or analysis, provided that representative samples equivalent
in quality, size and quantity, or, where such material is capable of reproduction, copies of equivalent quality have first been
delivered to the Licensee.

Contractor shall keep the Licensee currently advised of all developments taking place during the course of Petroleum
Operations and shall furnish the Licensee with full and accurate information and progress reports relating to Petroleum
Operations (on a daily, monthly, yearly or other periodic basis) as the Licensee or the Government may reasonably require,
provided that this obligation shall not extend to proprietary technology. Without prejudice to the generality of the foregoing,
the Contractor shall submit regular Statements and reports relating to Petroleum Operations as provided in Appendix C.
Contractor shall meet with the Licensee and the Government at a mutually convenient location to present the results of all
geological and geophysical work carried cut as well as the results of all engineering and drilling operations as soon as such
Data becomes available to the Contractor.

All Data, information and reports obtained or prepared by, for, or on behalf of, the Contractor pursuant to this Contract shall
be treated as confidential and, subject to the provisions herein below, the Parties shall not disclose the contents thereof to
any third party without the consent in writing of the other Parties.

The obligation specified in Article 26.4 shall not operate so as to prevent disclosure:
to Affiliates, contractors, or Subcontractors for the purpose of Petroleum Operations;
(b)

(c)
(d)

(e)
(f)

(g)

26.6

26.7

26.8

26.9

26.10

26.11

to employees. professional consultants. advisors. data processing centres and laboratories, where required for file
performance of functions in connection with Petroleum Operations for any Party comprising the Contractor.

to banks or other financial institutions in connection with Petroleum Operations.
to bonafide intending assignees or transferees of an interest hereunder of a Party comprising the Contractor or in connection
with a sale of stock of a Party comprising the Contractor;
to the extent required by any applicable law or in connection with any legal proceedings or by the regulations of any stock
exchange upon which the shares of a Party comprising Contractor are quoted;
to Government departments for or in connection with the preparation by or on behalf of the Government of statistical reports
with respect to Petroleum Operations, or in connection with the administration of this Contract or any relevant law or for
any purpose connected with Petroleum Operations;
by a Party with respect to any Data or information which, without disclosure by such Party, is generally known to the public.

Any Data, information or reports disclosed by the Parties comprising the Contractor to any other person pursuant to Article
26.5 (a) to (d) shall be disclosed on the terms that such Data, information or reports shall be treated confidential by the
recipient. Prompt notice of disclosures made by Companies pursuant to Article 26.5 shall be given to the Licensee.

Any Data, information and reports relating to the Contract Area which, in the opinion of the Government, might have
significance in connection with offers by the Government of open acreage or all exploration programme to be conducted by
a third party in another area, may be disclosed by the Government for such purposes on conditions to be agreed upon
between the Government and the Contractor.

Where an area ceases to be part of the Contract Area, the Contractor shall continue to treat Data and information with
respect to the said area as confidential and shall deliver to the Licensee copies or originals of all Data and information in its
possession with respect to the said area. The Government shall, however, have the right to freely use the said Data and
information thereafter.

The Government and the Licensee shall at reasonable times, through duly authorised representatives, be entitled to observe
Petroleum Operations and to inspect all assets, books, records, reports, accounts, contracts, samples and Data kept by the
Contractor or the Operator in respect of Petroleum Operations under the Contract, provided, however, that the Contractor
shall not be required to disclose any proprietary technology. The duly authorised representatives shall be given reasonable
assistance by the Contractor for such functions and the Contractor shall afford such representatives all facilities and
privileges afforded to its own personnel in the Development Area including the use of office space and housing, free of
charge, for a maximum period of one (1) man month per year. The said representatives shall be entitled to make a reasonable
number of surveys, measurements, drawings, tests and copies of documents, take samples, make reasonable use of
equipment and instruments of the Contractor provided that such functions shall not interfere with the Contractor's Petroleum
Operations.

Contractor shall give reasonable advance notice to the Government, or to any other authority designated by the
Government, for such purpose, of its programme of conducting surveys by aircraft or by ships, indicating inter alia,
the name of the survey to be conducted, approximate extent of the area to be covered, the duration of the survey,
the commencement date, and the name of the airport or port from which the survey aircraft or ship will commence
its voyage.

The Government, or the authority designated by the Government for such purpose, shall have the right to inspect
any aircraft or ship used by the Contractor or Subcontractor carrying out any survey or other operations in the
Contract Area and shall have the right to put on board such aircraft or ship Government officers in such number as
may reasonably be necessary to ensure compliance by the Contractor or the Subcontractor with the security
requirements of India.
27.1

27.2

27.3

27.4

27.5

27.6

27.7

ARTICLE- 27

TITLE TO PETROLEUM. DATA AND ASSETS

The Government is the sole owner of Petroleum underlying the Contract Area and shall remain the sole owner of Petroleum
produced pursuant to the provisions of this Contract except as regards that part of Crude Oil or Gas the title whereof has
passed to the Contractor or any other person in accordance with the provisions of this Contract.

Title to Crude Oil and/or Gas to which Contractor is entitled under this Contract, and title to Crude Oil and/or Gas sold to
Government or its nominee by the Companies shall pass to the relevant party or, as the case may be, to Government or its
nominee at the Delivery Point. Contractor shall be responsible for all costs and risks prior to the Delivery Point and each
party shall be responsible for all costs and risks associated with such party's share after the Delivery Point and where the
Government or its nominee purchases all or some of the Companies’ share of Crude Oil or Condensate in accordance with
Article 18, Government or its nominee shall be responsible for all costs and risks in respect of the amount purchased, after
the Delivery Point.

Title to all Data specified in Article 26 shall be vested in the Licensee and the Contractor shall have the right to use thereof
as therein provided.

Assets purchased/acquired by the Contractor for use in Petroleum Operations shall be owed by the Parties comprising
Contractor in proportion to their Participating Interest provided that the Licensee shall have the right to require vesting of
full title and ownership in it, free of charge and encumbrances, of any or all assets, whether fixed or movable, acquired and
owned by the Contractor for use in Petroleum Operations inside or outside the Contract Area, such right to be exercisable at
Licensee's option either on recovery of the costs of the assets or upon expiry or earlier termination of the Contract.

Contractor shall be responsible for proper maintenance, insurance and safety of all assets acquired for Petroleum Operations
and for keeping them in good repair, order and working condition at all times, and the costs thereof shall be recoverable as
Contract Costs in accordance with Appendix C.

So long as this Contract remains in force, the Contractor shall, free of any charge for the purpose of carrying out Petroleum
Operations hereunder, have the exclusive use of assets which have become the property of the Licensee subject, however, to
Article 27.5

Equipment and assets no longer required for Petroleum Operations shall first be offered to the Licensee at no cost and if not
required by the Licensee, shall be sold or exchanged by the Contractor, provided however that prior consent of the
Management Committee shall be obtained for each transaction in excess of US $5,000 or such other amounts as may be
agreed from time to time, and such consent to be accorded within 90 days from the date of application submitted by the
Contractor in this behalf, and provided further that the proceeds of sale shall be credited to Petroleum Operations as
provided in Appendix C.
27 Assets required by the Licensee pursuant to the terms of this Article may be sold or otherwise disposed of subject to the
terms of this Contract.
28.1

(a)

(b)

(c)

(d)

(e)

28.2

28.3

ARTICLE - 28

ASSIGNMENT OF INTEREST

Subject to the terms of this Article and other terms of this Contract, any Company may assign, or transfer, a part or all of its
Participating Interest, with the prior written consent of the Government, which consent shall not be unreasonably withheld,
provided that the Government is satisfied that:

the prospective assignee or transferee is comparable to the assignor in terms of financial standing and its capacity and ability
to meet its obligations hereunder, and is willing to provide an unconditional undertaking to assume its Participating Interest
share of obligations and to provide guarantees in respect thereof as provided in the Contract;

the prospective assignee or transferee is not a company incorporated in a country with which the Government, for policy
reasons, has restricted trade or business;

the prospective assignor or transferor and assignee or transferee respectively are willing to comply with any reasonable
conditions of the Government as may be necessary in the circumstances with a view to ensuring performance under the
Contract; and

es

he assignment or transfer will not adversely affect the performance or obligations under this Contract or be contrary to the
interests of India;

the requirements of Joint Operating Agreement have been satisfied.

An application by a Company for consent to assign or transfer shall accompanied by all relevant information concerning the
proposed assignment or transfer including detailed information on the proposed, assignee or transferee and its share holding
and corporate structure, as was earlier required from the Companies constituting the Contractor, the terms of the proposed
assignment or transfer and the unconditional undertaking referred to in (a) above. The applicant shall also submit such
information relating to the prospective assignee or transferee of the assignment or transfer as the Government may
reasonably require to enable proper consideration and disposal of the application. The Government shall accord its approval
or reject the said application for assignment, in writing, within one hundred eighty (180) days of receipt of such application.
In the event no written communication rejecting the assignment is received by the Contractor, the application shall be
deemed to have been approved, after lapse of the said one hundred eighty (180) days, subject to however that the said
assignment is meeting all other conditions laid down elsewhere in this agreement.

Upon assignment or transfer of its Participating Interest in this Contract. the assignor or transferor shall be released and
discharged from its obligations hereunder only to the extent that such obligations are assumed by the assignee or transferee
with the approval of the Government.
28.4

28.5

Upon prior notice to the Companies, a government company may assign or transfer all or any part of its rights and interest
under this Contract to any other government company, authorised by the Government, to explore for and exploit Petroleum
in the Contract Area.

An assignment or transfer shall not be made so as to reduce the Participating Interest of a constituent of the Contractor, at
any time, to less than ten percent (10%) of the total Participating Interest of all the constituents of the Contractor, except
where such reduction would occur by virtue of a transfer of a proportion of a Company’s interest to a Nominee of the
Government pursuant to Article 13, or where the Government, on the recommendations of the Management Committee may,
in special circumstances, so permit.
29.1

(b)

(c)

29.2

29.3

(b)

29.4

ARTICLE — 29

FINANCIAL AND PERFORMANCE GUARANTEES

Each of the Companies constituting the Contractor shall procure and deliver to the Government within 45 days from the
Effective Date of this Contract, in respect of its Participating Interest:

an irrevocable, unconditional bank guarantee from a reputable foreign or domestic bank or financial institution of good
standing in India, acceptable to the Government, in favour of the Government and the Licensee, for the amount specified in
Article 29.2, in a form and substance acceptable to the Government;

a financial and performance guarantee, from a Company of good financial standing acceptable to the Government, in favour
of the Government and the Licensee, in the form and substance set out in Appendix E;

a legal opinion from its legal advisors, in a form satisfactory to the Government, to the effect that the aforesaid guarantees
have been duly signed and delivered on behalf of the guarantors with due authority and is legally valid and enforceable and
binding upon them.

The amount of the guarantee referred to in Article 29.1(a) above shall be an amount equal to thirty five percent (35%) of the
Company's Participating Interest share of the total estimated annual expenditure in respect of the Work Programme to be
undertaken by the Contractor in the Contract Area during the relevant Year of a phase, subject to Article 29.3.

The guarantee referred to in Article 29.2 shall provide that:

at the end of each Year it shall be automatically renewed for an amount equal to a Company's Participating Interest share of
thirty five percent (35%) of the total estimated expenditure in respect of the Work Programme to be undertaken for the
following Year of an exploration phase, unless the Contractor has terminated the Contract in accordance with the terms
thereof. The guarantee shall be renewed at the end of each Year positively thirty (30) days before the expiry of the guarantee
period.

that, at the end of the phase, the guarantee will be released in favour of the Company on presentation to the bank of a
certificate from the Licensee that the obligation of the Contractor has been fulfilled and the guarantee may be released.

If the Contractor elects to proceed to the second and third phases respectively of the Exploration Period, a bank guarantee
for the succeeding phase in terms of Article 29.1 (a), 29.2 and 29.3 shall be delivered to the Government with the notice of
such election and if such guarantee is not so delivered, the provisions of Article 29.5 shall apply.
29.5 If any of the documents referred to in Article 29.1 is not delivered within the Period specified herein, this Contract may be
cancelled by the Government upon ninety (90) days written notice of its intention to do so.

29.6 Notwithstanding any change in the composition or share holding of the parent company furnishing the guarantees herein, it
shall, under no circumstances, be absolved of its obligations contained in the guarantees furnished pursuant to this Article.
30.1

30.2

ARTICLE — 30

TERMINATION OF CONTRACT

Without prejudice to the provisions of Article 30.6 or any other provisions of this Contract, Companies shall have the right
to terminate this Contract:

with respect to any part of the Contract Area other than a Development Area then producing, or that prior thereto had
produced Petroleum, upon giving ninety (90) days written notice of its intention to do so; and

with respect to any Development area in which Petroleum is being produced, or that prior thereto had produced Petroleum,
upon giving at least one hundred and eighty (180) days written notice of its intention to do so.

This Contract may, subject to the provisions herein below and Article 31, be terminated by the Government upon giving
ninety (90) days written notice of its intention to do so in the following circumstances, namely, that a Company:

has knowingly submitted any false statement to the Government in any manner which was a material consideration in the
execution of this Contract; or

has intentionally and knowingly extracted or authorised the extraction of any mineral not authorised to be extracted by the
Contract or without the authority of the Government except such extractions as may be unavoidable as a result of operations
conducted hereunder in accordance with generally accepted international petroleum industry practice which, when so

extracted, were immediately notified to the Government and to the Licensee; or

is adjudged bankrupt by a competent court or enters into any agreement or scheme of composition with its creditors or takes
advantage of any law for the benefit of debtors; or

has passed a resolution to apply to a competent court for liquidation of the Company unless the liquidation is for the purpose
of amalgamation or reconstruction of which the Government has been given notice and the Government is satisfied that the
Company's performance under this Contract would not be adversely affected thereby and has given its approval thereto; or
has assigned any interest in the Contract without the prior consent of the Government as provided in Article 28; or

fails to make any monetary payment under this Contract within the specified period after the due date; or

fails to comply with or contravenes the provisions of this Contract in a material particular; or

fails to comply with any final determination or award made by a sole expert or arbitrators subject to Article 33: or

on notice of cancellation as provided in Article 29.5.

PROVIDED THAT where the Contractor comprises two or more Companies, the Government shall not exercise its rights of
termination pursuant to Article 30.2. on the occurrence, in relation to one or more, but not all, of the Companies, of an event entitling
the Government to terminate the Contract, if any other Company or Companies constituting the Contractor satisfies the Government
that it, or they, is/are willing and would be able to carry out the obligations of the Contractor.

30.3

30.4

30.5

This Contract may also be terminated by the Government on giving the requisite notice specified above if the events
specified in Article 30.2 (c) and (d) occur with respect to a company which has given a financial and performance guarantee
pursuant to Article 29 subject however to Article 30.4.

If the circumstance or circumstances that give rise to the right of termination under Article 30.2(f) or (g) or Article 30.3 are
remedied by the Contractor within the ninety (90) days period or such extended period as may be granted by the
Government, following the notice of the Government's intention to terminate the Contract as aforesaid, such termination
shall not become effective.

If the circumstance or circumstances that would otherwise result in termination are the subject matter of proceedings under
Article 33, then termination shall not take place so long as such proceedings continue and thereafter may only take place
when and if consistent with the arbitral award.
30.6

30.7

(b)

30.8

On termination of this Contract, for any reason whatsoever, the rights and obligations of the Contractor shall cease but such
termination shall not affect any rights of any Party which may have accrued or any obligations incurred and not discharged
by the Contractor prior to the date of termination.

In the event of termination pursuant to Articles 30.1, 30.2 or 30.3:

the Government may require the Contractor for a period not exceeding one hundred and eighty (180) days from the date of
termination, to continue, for the account and at the cost of the Government, Crude Oil or Natural Gas production activities
until the right to continue such production has been transferred to another entity;

in case of a Foreign Company, which is a constituent of the Contractor, it shall, subject to the provisions hereof, have the
right to remove and export all its property, which has not vested in the Licensee provided that in the event that ownership of
any property is in doubt, or disputed, such property shall not be exported unless and until the doubt or dispute has been
settled in favour of the Foreign Company.

Within ninety (90) days after the termination of this Contract, pursuant to Article 30.1, 30.2, or 30.3 or such longer period as
may be mutually agreed to between the Parties, the Contractor shall comply with Article 12.9 and perform any reasonably
necessary action as directed by the Government to avoid environmental damage or hazards to human life or the property of
others.
31.1

31.2

31.3

31.4

31.5

31.6

ARTICLE - 31

FORCE MAJEURE

Any non-performance or delay in performance by any Party hereto of any of its obligations under this Contract, or in
fulfilling any condition of any licence or lease granted to such Party, or in meeting any requirement of the Act, the Rules or
any licence or lease issued thereunder, shall, except for the payment of monies due under this Contract or under the Act and
the Rules or any law, be excused if, and to the extent, that, such non-performance or delay in performance is caused by
Force Majeure as defined in this Article.

For the purpose of this Contract, the term Force Majeure means any cause or event, other than the unavailability of funds,
whether similar to or different from those enumerated herein, lying beyond the reasonable control of, and unanticipated or
unforeseeable by, and not brought about at the instance of. the Party claiming to be affected by such event, or which, if
anticipated or foreseeable, could not be avoided or provided for, and which has caused the non-performance or delay in
performance. Without limitation to the generality of the foregoing, the term Force Majeure shall include natural phenomena
or calamities, earthquakes, typhoons, fires, wars declared or undeclared, hostilities, invasions, blockades, riots, strikes,
insurrection and civil disturbances but shall not include the unavailability of funds.

Where a Party is claiming suspension of its obligations on account of Force Majeure, it shall promptly, but in no case later
than seven (7) days after the occurrence of the event of Force Majeure, notify the other Parties in writing giving full
particulars of the Force Majeure, the estimated duration thereof, the obligations affected and the reasons for its suspension.

A Party claiming Force Majeure shall exercise reasonable diligence to seek to overcome the Force Majeure event and to
mitigate the effects thereof on the performance of its obligations under this Contract provided, however, that the settlement
of strikes or differences with employees shall be within the discretion of the Party having the difficulty. The Party affected
shall promptly notify the other Parties as soon as the Force Majeure event has been removed and no longer prevents it from
complying with the obligations which have been suspended and shall thereafter resume compliance with such obligations as
soon as possible.

The Party asserting the claim of Force Majeure shall have the burden of proving circumstances that constitute valid grounds
of Force Majeure under this Article and that such Party has exercised reasonable diligence and efforts to remedy the cause of
any alleged Force Majeure.

Where a Party is prevented from exercising any rights or performing any obligations under this Contract due to Force
Majeure, the time for the performance of the obligations affected thereby and for performance of any obligation or the
exercise of any right dependent thereon, and the term of any
phase of the Exploration Period or this Contract. may be extended 6y such additional period as may be agreed between the Parties.

31.7 Notwithstanding anything contained else where in this agreement. if an event of Force Majeure occurs and is likely to
continue for a period in excess of thirty days, the Parties shall meet to discuss the consequences of the Force Majeure and
the course of action to be taken to mitigate the effects thereof or to be adopted in the circumstances.
ARTICLE — 32

APPLICABLE LAW AND LANGUAGE OF THE CONTRACT

32.1 This Contract and any other subsequent agreements or contract based on or in pursuance of or for better fulfillment of this
Contract shall be governed and interpreted in accordance with the laws of India.

32.2 Nothing in this Contract shall entitle the Contractor to exercise the rights, privileges and powers conferred upon it by this
Contract in a manner which will contravene the laws of India.

32.3 The English language shall be the language of this Contract and shall be used in arbitral proceedings. All communications,
hearing or visual materials or documents relating to this Contract shall be written or prepared in English.
33.1

33.2

33.3

33.4

33.5

33.6

ARTICLE — 33

SOLE EXPERT, CONCILATION AND ARBITRATION

The Parties shall use their best efforts to settle amicably all disputes, differences or claims arising out of or in connection
with any of the terms and conditions of this Contract or concerning the interpretation or performance thereof.

Except for matters which, by the terms of this Contract, the Parties have agreed to refer to a sole expert and any other
matters which the Parties may agree to so refer, any dispute, difference or claim arising between the Parties hereunder which
cannot be settled amicably may, subject to Article 33.11, be submitted by any Party to arbitration pursuant to Article 33.3.
Such sole expert shall be an independent and impartial person of international standing with relevant qualifications and
experience appointed by agreement between the Parties. Any sole expert appointed shall be acting as an expert and not as an
arbitrator and the decision of the sole expert on matters referred to him shall be final and binding on the Parties and not
subject to arbitration. If the Parties are unable to agree on appointment of a sole expert. the matter may be referred to
arbitration.

Subject to the provisions herein, the Parties hereby agree that any unresolved dispute, difference or claim which cannot be
settled amicably within a reasonable time may, except for those referred to a sole expert under Article 33.2 and subject to
Article 33.11, be submitted to an arbitral tribunal for final decision as hereinafter provided.

The arbitral tribunal shall consist of three arbitrators. The Party or Parties instituting the arbitration shall appoint one
arbitrator and the Party or Parties responding shall appoint another arbitrator and both Parties shall so advise the other
Parties. The two arbitrators appointed by the Parties shall appoint the third arbitrator who shall act as presiding Arbitrator.

Any Party may, after appointing an arbitrator, request the other Party (ies) in writing to appoint the second arbitrator. If such
other Party fails to appoint an arbitrator within thirty (30) days of receipt of the written request to do so, such arbitrator may,
at the request of the first Party, be appointed by the Chief Justice of India or any person or institution designated by him
within thirty (30) days of the receipt of such request in case of an international commercial arbitration as defined in the
Arbitration & Conciliation Act 1996 and where Parties to the arbitration comprise of only domestic companies/bodies, the
appointment of. the arbitrator referred in this sub-article shall be done by the Chief Justice of the High Court having
jurisdiction or any person or institution designated by him within thirty (30) days of receipt of such request.

If the two arbitrators appointed by the Parties fail to agree on the appointment of the third arbitrator within thirty (30) days
of the appointment of the second arbitrator and if the Parties do not otherwise agree, the Chief Justice of India or any person
or institution designated him in case of an international commercial arbitration or the Chief Justice of High Court or any
person or institution in case of an arbitration involving only domestic companies at the request of either
Parties and in consultation with both, appoint the third arbitrator keeping in view that he is not a national of a country of any of the
Parties to the arbitration proceedings where the Parties to the dispute belong to different nationalities.

33.7 If any of the arbitrators fails or is unable to act, his successor shall be appointed in the manner set out in this Article as if he
was the first appointment.

33.8 The decision of the arbitral tribunal, and, in the case of difference among the arbitrators, the decision of the majority shall be
final and binding upon the Parties.

33.9 The arbitration agreement contained in this Article 33 shall be governed by the Arbitration & Conciliation Act, 1996
("Arbitration Act"). In the event of any conflict between the Arbitration Act and the provisions of this Article 33, the
provision of the Arbitration Act shall prevail.

33.10 The right to arbitrate disputes and claims under this Contract shall survive the termination of this Contract.

33.11 Prior to submitting a dispute to arbitration: the Parties may by mutual agreement submit the matter for conciliation in
accordance with Part III of the Arbitration 8 Conciliation Act 1996. No arbitration proceedings shall be instituted while conciliation
proceedings are pending provided that a Party may initiate arbitration proceedings in the event that the dispute has not been resolved
by conciliation within twenty one (21) days or such longer period as may be agreed between the Parties of the date of agreement by
the Parties to submit such dispute to conciliation.

33.12 The venue of conciliation or arbitration proceedings pursuant to this Article, unless the Parties otherwise agree,
shall be Delhi, India, and shall be conducted in the English language. Insofar as practicable, the Parties shall
continue to implement the terms of this Contract notwithstanding the initiation of arbitral proceedings and any
pending claim or dispute.

33.13 The fees and expenses of a sole expert or conciliator appointed by the Parties shall be borne equally by the Parties.
Assessment of the costs of arbitration including incidental expenses and liability for the payment thereof shall be at
the discretion of the arbitrators.
34.1

34.2

34.3

34.4

34.5

34.6

ARTICLE — 34

ENTIRE AGREEMENT, AMENDMENTS WAIVER AND MISCELLANEOUS

This Contract supersedes and replaces any previous agreement or understanding between the Parties, whether oral or
written, on the subject matter hereof, prior to the Effective Date of this Contract.

This Contract shall not be amended, modified, varied or supplemented in any respect except by an instrument in writing,
signed by all the Parties, which shall state the date upon which the amendment or modification shall become effective.

No waiver by any Party of any one or more obligations or defaults by any other Party in the performance of this Contract
shall operate or be construed as a waiver of any other obligations or defaults whether of a like or of a different character.

The provisions of this Contract shall inure to the benefit of and be binding upon the Parties and their permitted assigns and
successors in interest.

In the event of any conflict between any provisions in the main body of this Contract and any provision in the Appendices,
the provision in the main body shall prevail.

The headings of this Contract are for convenience of reference only and shall not be taken into account in interpreting the
terms of this Contract.
35.1

ARTICLE - 35
CERTIFICATES

Company shall furnish, prior to execution of this Contract, a duly authorized copy of a resolution properly and legally
passed by the Board of Directors of each Company authorizing its Managing Director or any other person duly constituted
with power of attorney to execute this Contract along with a certificate duly signed by the Secretary or an Assistant
Secretary of the Company under its seal in this regard and to the effect that the Company has the power and authority to
enter into this Contract and to perform its obligations thereunder and has taken all necessary action to authorize the
execution, delivery and performance of the Contract.
ARTICLE - 36
NOTICES
36.1 All notices, statements, and other communications to be given, submitted or made hereunder by any Party to another shall be
sufficiently given if given in writing in the English language and sent by registered post, postage paid, or by telegram, telex,
facsimile, radio or cable, to the address or addresses of the other Party or Parties as follows:
(a) To the President of India through the
Secretary to the Government of India
Ministry of Petroleum and Natural Gas, Shastri Bhavan, Dr. Rajendra P.rasad Marg. New Delhi- 110001. INDIA
Facsimile No.: 011-3383585
(b) The Company Secretary
OIL & NATURAL GAS CORPORATION LIMITED
Jeevan Bharti Tower II, 8" Floor, Connaught Circus, New Delhi.

Tel No.: 91-11-3310156

Facsimile No.: 91-11 -3316413

(c) GUJARAT STATE PETROLEUM CORPORATION LTD.
Block No.15, 2"! Floor, Udyog Bhavan, Sector-11
Gandhinagar-382 011 INDIA.
ATTN: Managing Director
Tel. No.: (02712) - 36371/36372/36373/36374
Facsimile No.: (02712) - 36375
(d) HINDUSTAN OIL EXPLORATION COMPANY LTD.
Tandalja Road (Off Old Padra Road), Baroda, 390 020, INDIA.
ATTN: Managing Director
Tel. No.: (265) 330766
Facsimile No.: (265) 333567
36.2 Notices when given in terms of Article 36.1 shall be effective when delivered if offered at the address of the other Parties as
under Article 36.1 during business hours on working days and, if received outside business hours, on the next following
working day.

36.3 Any Party may, by reasonable notice as provided hereunder to the other Parties, change its address and other particulars for
notice purpose.
IN WITNESS WHEREOF, the representatives of the Parties to this Contract being duly authorised have hereunto set their hands and
have executed these presents this 12th day of April 2000.

Signed for and on behalf of The President of India

By:

Name:

in presence of:

Name:

Signed for and on behalf of Oil and Natural Gas Corporation Limited
By:

Name:

in presence of :

Name:

Signed for and on behalf of Gujarat State Petroleum Corporation Ltd.
By:

Name:

in presence of :

Name:

Signed for and on behalf of Hindustan Oil Exploration Co. Ltd.
By:

Name:

in presence of :

Name:
APPENDIX A
DESCRIPTION OF CONTRACT AREA

comprising approximately 1618 Sq. Km. onshore India identified as Block CB-ON/2 described herein and shown under map attached
dix B. Latitude and Longitude measurements commencing at point A, B, C, D, E, F, G, H, 1, J, K, L, M, N and O are respectively as

POINTS LATITUDE LONGITUDE
A 22° 36' 52" 72° ST 45"
B 22° 46° 20” 72° 43' 00"
Cc 22° 31° 26” 72° 26' 50"
D 22° 25’ 00” 72° 36' 55"
E 22° 25’ 00” 72° 40' 50"
F 22° 18’ 56” 72° 40' 50"
G 22° 18’ 56” 72° 39' 50"
H 22° 17° 10” 72° 39' 50"
I 22° 15’ 40” 72° 42' 30"
J 22° 14’ 30” 72° 44' 45"
K 22° 15’ 40” 72° 47' 00"
L 22° 20’ 16 72° 47' 00"
M 22° 20° 16 72° 44' 45"
N 22° 22’ 45” 72° 44! 45"
oO 22° 22’ 45” 72° 58' 10"

Excluding the area bounded by the following co-ordinates:

P 22° 21° 18" 72° 45’ 36"
Q 22° 19’ 42" 72° 45° 36"
R 22° 19° 42" 72° 48° 12"
Ss 22° 21° 18" 72° 48° 12"

Excluding the area bounded by the following co-ordinates:

WwW 22° 33’ 36" 72° 31 42"
xX 22° 31’ 48" 72° 31 42"
Y 22° 31’ 48" 72° 31° 48"
Z 22° 33’ 36" 72° 32’ 48"
APPENDIX B

MAP OF CONTRACT AREA CB-ON/2
[Missing Graphic Reference]
APPENDIX C

ACCOUNTING PROCEDURE

PRODUCTION SHARING CONTRACT

BETWEEN

THE GOVERNMENT OF INDIA

ONGC
AND

GSPC

HOEC
APPENDIX C

TABLE OF CONTENTS

Sections Contents
Section 1: General Provisions
wl Purpose
2 Definitions
3 Inconsistency
4 Documentation and Statements to be submitted by the Contractor
5 Language and Units of Account
6 Currency Exchange Rates
7 Payments
8 Arms Length Transaction
a) Audit and Inspection Rights of the Government
10 Revision of Accounting Procedure
Section 2: Classification, Definition and Allocation of Costs and Expenditures
2.1 Segregation of Costs
2.2 Exploration Costs
2.3 Development Costs
2.4 Production Costs
2.5 Service Costs
2.6 General and Administrative Costs.
Section 3: Costs, Expenses, Expenditures and incidental Income of the Contractor
3. Costs Recoverable and Allowable Without Further Approval of Government
3.1.1 Surface Rights
3.1.2 Labour and Associated Costs
3.1.3 Transportation
3.1.4 Charges for Services:
(i) Third party Contracts
(ii) Affiliated Company Contracts
3.1.5 Communications
3.1.6 Office, Bases and Miscellaneous Facilities
3.1.7 Environmental Studies
3.1.8 Materials:
(i) General
(ii) Warranty
(iii) Value of Materials
3.1.9 Duties, Fees and Other Charges
3.1.10 Insurance and Losses
3.1.11 Legal Expenses
3.1.12 Training Costs
3.1.13 General and Administrative Costs.
3.2 Costs Not Recoverable and Not Allowable Under the Contract

3.3 Other Costs Recoverable and Allowable Only with Management Committee Approval
3.4 Incidental Income

3.5 Non-duplication of charge and credits

Section 4: Records and Inventories of Assets

4.1 Records

4.2 Inventories

Section 5: Production Statement

Section 6: Value of Production and Pricing Statement
Section.7: Statement of Costs, Expenditures and Receipts
Section 8: Cost Recovery Statement

Section 9: Production Sharing Statement

Section 10:

Section :

End of Year Statement

Budget Statement
ACCOUNTING PROCEDURE
SECTION 1
GENERAL PROVISIONS
Purpose
Generally, the purpose of this Accounting Procedure is to set out principles and procedures of accounting which will enable
the Government of India to monitor effectively the Contractor's costs, expenditures, production and income so that the

Government's entitlement to Profit Petroleum can be accurately determined pursuant to the terms of the Contract. More
specifically, the purpose of the Accounting Procedure is to:

- classify costs and expenditures and to define which costs and expenditures shall be allowable for cost, production sharing
and participation purposes;

- specify the manner in which the Contractor's shall be prepared and approved; and

- address numerous other accounting related matters.

This Accounting Procedure is intended to apply to the provision of the Contract and is without prejudice to computation of
income tax under applicable revisions of the Income Tax Act, 1961, as amended.

Definitions

For purposes of this Accounting Procedure, the terms herein which are defined in the Contract shall the same meaning when
used in this Accounting Procedure.

Inconsistency

In the event of any inconsistency or conflict between provisions of this Accounting Procedure and the provisions of the

Contract, the other provisions of the Contract shall prevail.

Documentation and Statements to be submitted by the Contractor
1.4.1

1.4.2

1.4.3

1.4.4

Within sixty (60) days of the Effective Date of the Contract, the Contractor shall submit to and discuss with the
Government a proposed outline of charts of accounts, operating records and reports, which outline shall reflect
each of the categories and subcategories of costs and income specified in Sections 2 and 3 and shall be in
accordance with generally accepted standards and recognized accounting systems and consistent with normal
petroleum industry practice and procedures for joint venture operations. Within ninety (90) days of receiving the
above submission, the Government shall either provide written notification of its approval of the proposal or
request, in writing, revisions to the proposal.

Within one hundred eighty (180) days from the Effective Date of the Contract, the Contractor and the Government shall
agree on the outline of charts of accounts, records and reports which shall also describe the basis of the accounting system
and procedures to be developed and used under this Contract. Following such agreement, the Contractor shall expeditiously
prepare and provide the Government with formal copies of the comprehensive charts of accounts, records and reports and
allow the Government to examine the manuals and to review procedures which are, and shall be, observed under the
Contract.
Notwithstanding the generality of the foregoing, the Contractor shall make regular Statements relating to the
Petroleum Operations, as follows:
(i) Production Statement (see Section 5 of this Accounting Procedure).
(ii) Value of Production and Pricing Statement (see Section 6 of this Accounting Procedure).
(iii) Statement of Costs, Expenditures and Receipts (see Section 7 of this Accounting Procedure).
(iv) Cost Recovery Statement (see Section 8 of this Accounting Procedure).
(v) Production Sharing (see Section 9 of this Accounting Procedure).
(vi) End of Financial Year Statement (see Section 10 of this Accounting Procedure).
(vii) Budget Statement (see Section 11 of this Accounting Procedure).
All reports and Statements shall be prepared in accordance with the Contract and the laws of India and, where there
are no relevant provisions in either of these, in accordance with generally accepted practices in the international
petroleum industry.
Each of the entities constituting the Contractor shall be responsible for maintaining its own accounting records in
order to comply with all legal requirements and to support all returns or any other accounting reports required by

any Government authority in relation to the Petroleum Operations. However, for the purposes of giving effect, to
this Accounting Procedure, Operator shall
1.6.1

1.6.2

1.7.1

1.7.2

1.7.3

be responsible for maintaining, at its business office in India, on behalf of the Contractor, all the accounts of the Petroleum
Operations in accordance with the provisions of the Accounting Procedure and the Contract.

Language and Units of Account

All accounts, records, books, reports and Statements shall be maintained and prepared in the English language. The accounts
shall be maintained in United States Dollars, which shall be the controlling currency of account for cost recovery, production
sharing and participation purposes. The accounts shall also be maintained in Indian Rupees. Metric units and Barrels shall be
employed for measurements required under the Contract. Where necessary for clarification, the Contractor may also
maintain accounts and records in other languages, currencies and units.

Currency Exchange Rates

For converting transactions between United States Dollars and Indian Rupees or any other currency, the monthly
average of the daily mean of the buying and selling rates of exchange as quoted by the Reserve Bank of India (or
any other financial body as may be mutually agreed by the Parties) for the Month in which the revenues, costs,
expenditures, receipts or income are recorded, shall be used. However, in the case of any single non-US Dollar
transaction in-excess of the equivalent of fifty thousand (50.000) US Dollars, the conversion into US Dollars shall
be performed at the average of the selling and buying rates for the day on which the transaction occurred. If there
were no such quotations on the date of transaction, then the average rate on the last banking date prior to such date
shall be applicable.

Any realized or unrealized gains or losses from the exchange of currency in respect of Petroleum Operations shall
be credited or charged to the accounts. A record of the exchange rates used in convening Indian Rupees or any
other currencies into United States Dollars as specified in Section 1.6.1 shall be maintained by the Contractor and
shall be identified in the relevant Statements required to be submitted by the Contractor in accordance with Section
1.4.2.

Payments

Subject to Articles 13.6 and 18.5 of the
Contract and the foreign exchange laws and
regulations prevailing from time to time, all
payments between the Parties shall, unless
otherwise agreed, be in United States
Dollars and shall be made through a bank
designated by each receiving Party.

Unless otherwise specified, all sums due
under the Contract shall be paid within
thirty (30) days from the date of receipt of
the invoice.

All sums due by one Party to the other under the Contract shall be made on or before the due date. If these sums are
not received by the due date, the unpaid
1.9.1

1.9.2

1.9.3

amount shall bear interest from the due date until payment is received at the applicable LIBOR plus two (2) percentage
points.

Arms Length Transactions

Unless otherwise specifically provided for in the Contract, all transactions giving rise to the revenues, costs or expenditures
which will be credited or charged to the accounts prepared, maintained or submitted hereunder shall be conducted at arms
length or on such a basis as will assure that all such revenues will not be lower and all such costs or expenditures will not be
higher than would result from a transaction conducted at arms length on a competitive basis with third parties.

Audit and Inspection Rights of the Government

Without prejudice to statutory rights, the Government, upon at least fifteen (15) days advance written notice to the
Contractor, shall have the right to inspect and audit during normal business hours, all records and documents supporting
costs, expenditures, expenses, receipts and income, such as Contractor’s accounts, books, records, invoices, cash
vouchers, debit notes, price lists or similar documentation with respect to the Petroleum Operations conducted hereunder
in each Financial Year, within two (2) years (or such longer period as may be required in exceptional circumstances) from
the end of such Financial Year.

The Government may, undertake the conduct
of the audit either through its own
representatives or through a qualified firm of
recognized chartered accountants, registered
in India, appointed for the purpose by the
Government.

In conducting the audit, the Government or its
auditors shall be entitled to examine and
verify, at reasonable times, all charges and
credits relating to Contractor's activities under
the Contract and all books of account,
accounting, entries, materials records and
inventories, vouchers, payrolls, invoices and
any other documents, correspondences and
records considered necessary by _ the
Government to audit and verify the charges
and credits. The auditors shall also have the
right, in connection with such audit, to visit
and inspect, at reasonable times, all sites,
plants, facilities, warehouses and offices of
the Contractor directly or indirectly serving
the petroleum operations and to physically
examine other property, facilities and stocks
used in Petroleum Operations, wherever
located and to question personnel associated
with those operations. Where the Government
requires verifications of charges made by an
Affiliate, the Government shall have the right
to obtain an audit certificate from an
internationally recognized firm of public
accountants acceptable to bot the

Government and the Contractor. which may
be the Contractor's statutory auditor.

1.9.4 Any audit exceptions shall be made by the
Government in writing and notified to the
Contractor within one hundred and twenty
(120) days following completion of the audit
in question.

1.9.5 The Contractor shall answer any notice of exception under Section 1.9.4 within one hundred and twenty (120) days
of the receipt of such notice. Where the Contractor has, after the said one hundred and twenty (120) days, failed to
answer a notice of exception, the exception shall prevail.

1.9.6 All agreed adjustments resulting from an audit and all adjustments required by prevailing exceptions shall be
promptly made in the Contractor's accounts and any consequential adjustments to the Government's or the
Nominee's entitlement to Petroleum shall be made as promptly as practicable.

1.9.7 If the Contractor and the Government are unable to reach final agreement on proposed audit adjustments, either
Party may refer any dispute thereon to a sole expert as provided for in Article 33.2. So long as any issues are
outstanding with respect to an audit, the Contractor shall maintain the relevant documents and permit inspection
thereof until the issue is resolved.

1.10 Revision of the Accounting Procedure

1.10.1 By mutual agreement between the Government and the Contractor, this Accounting Procedure may be revised from
time to time, in writing, signed by the Parties, stating the date upon which the amendments shall become effective.

1.10.2 Following any Discovery of Petroleum in the Contract Area, the Parties shall meet in order to establish specific
principles and procedures for identifying all costs, expenditures, receipts and income on a Development Area by
Development Area (and if appropriate, separately for Oil and Associated Natural Gas within a Development Area)
basis, it being understood that costs, expenditures, receipts and income which do not uniquely arise in respect of any
one Development Area shall be apportioned between Development Area in a reasonable, equitable and consistent
manner.
SECTION 2
CLASSIFICATION, DEFINITION AND ALLOCATION OF COSTS AND EXPEDITURES
2.1 Segregation of Costs

Costs shall be segregated in accordance with the purposes for which such expenditures are made. All costs and expenditures
allowable under Section 3 relating to Petroleum operations shall be classified, defined and allocated as set out below in this Section.

2.2 Exploration Costs

Exploration Costs are all direct and allocated indirect expenditures incurred in the search for Petroleum in an area which is, or was at
the time when such costs were incurred, part of the Contract Area, including expenditures incurred in respect of:

2.2.1 Aerial, geophysical, geochemical, palaeontological, geological, topographical and seismic surveys, analyses and
studies and their interpretation.

2.2.2 Core hole drilling and water Well drilling.

2.2.3 Labour, materials, supplies and services used in drilling and evaluating Wells with the object of finding Petroleum
or in drilling Appraisal Wells provided that if such Wells are completed as producing Wells, the costs of completion
thereof shall be classified as Development Costs.

2.2.4 Facilities used solely in support of the purposes described in Sections 2.2.1, 2.2.2 and 2.2.3 above, including access
roads, all separately identified.

2.2.5 Any Service Costs and General and Administrative Costs directly incurred on exploration activities and identifiable
as such and a portion of the remaining Service Costs and General and Administrative Costs allocated to
Exploration Operations determined by the proportionate share of total Contract Costs (excluding General and
Administrative Costs and Service Costs) represented by all other Exploration Costs.

2.2.6 Geological and geophysical information purchased or acquired in connection with Exploration Operations.

2.2.7 Any other expenditures incurred in the search for Petroleum not covered
under Sections 2.3 or 2.4.

2.3 Development Costs

Development Costs are all direct and allocated indirect expenditures incurred with respect to the development of the Development
Area including expenditures incurred on account of:
2.3.1 Drilling Development Wells, whether these Wells are dry or producing, and drilling Wells for the injection of water
or gas to enhance recovery of Petroleum.

2.3.2 Completing of Wells by way of installation of casing or equipment or otherwise or for the purpose of bringing a
Well into use as a producing Well or as a Well for the injection of water or gas or other chemicals or solvents to
enhance recovery of Petroleum and re-entry, completion or working over of existing Wells.

2.3.3 Purchase, installation and constriction of production, transport, delivery and storage facilities for Petroleum from a
Development Area, such as pipelines, flow lines, production and treatment units, wellhead equipment, subsurface
equipment, delivery and measurement facilities, enhanced recovery systems, onshore platforms, export terminals
and piers, harbours and related facilities and access roads for production activities.

2.3.4 Any geological and geophysical activities in connection with
approved Development Operations.

2.3.5 Engineering and design studies for facilities referred to in Section 2.3.3

2.3.6 Any Service Costs and General and Administrative Costs directly incurred in Development Operations and
identifiable as such and a portion of the remaining Service Costs and General and Administrative Costs allocated to
development activities, determined by the proportionate share of total Contract Costs (excluding General and
Administrative Costs and Service Costs) represented by all other Development Costs.

2.4 Production Costs

Production Costs are expenditures incurred on Production Operations in respect of the Contract Area after the start of production
from the Development Area (which are other than Exploration and Development Costs). The balance of General and Administrative
Costs and Service Costs not allocated to Exploration Costs or Development Costs shall be allocated to Production Costs.

2.5 Service Costs

Service Costs are direct and indirect expenditures incurred in support of Petroleum Operations in the Contract Area, including
expenditures on warehouses, piers, marine vessels, vehicles, motorized rolling equipment, aircraft, fire and security stations,
workshops, water and sewerage plants, power plants, housing, community and recreational facilities and furniture and tools and
equipment used in these activities and other like expenditures. Service Costs in any Financial Year shall include the costs incurred in
such Financial Year to purchase and/or construct the said facilities as well as the annual costs of maintaining and operating the same,
each to be identified separately. All Service Costs shall be regularly allocated as specified in Sections 2.2.5, 2.3.5 and 2.4 to
Exploration Costs. Development Costs and Production Costs and shall be separately shown under each of these categories. Where
Service Costs are made in respect of shared facilities, the basis of allocation of costs to Petroleum Operations hereunder shall be
specified.

2.6 General and Administrative Costs

General and Administrative Costs are expenditures incurred on general administration and management primarily and principally
related to Petroleum Operations in or in connection with the Contract Area, and shall include:

2.6.1 main office, field office and general administrative expenditures in India or elsewhere including supervisory,
accounting and employee relations services; and

2.6.2 an overhead charge, to be charged on monthly basis, for services rendered by the parent company outside India or
an Affiliate of the Operator outside India to support and manage Petroleum Operations under the Contract, and for
staff advice and assistance including financial, legal, accounting and employee relations services, but excluding
any remuneration for services charged separately under this Accounting Procedure at the rate of one percent (1%)
of total Contract Costs incurred and qualifying for recovery pursuant to section 3.
2.6.3 All General and Administrative Costs shall be regularly allocated as specified

in Sections 2.2.5, 2.3.5 and 2.4 to Exploration Costs, Development Costs and

Production Costs respectively, and shall be separately shown under each of
these cost categories.
SECTION 3

COSTS, EXPENSES, EXPENDITURES AND INCIDENTAL INCOME OF THE CONTRACTOR

3.1 Costs Recoverable and Allowable Without Further Approval of the Government

Costs incurred by the Contractor an Petroleum Operations pursuant to the Contract as classified under the headings referred to in
Section 2 shall Ix allowable far the purposes of the Contract except to the extent provided in Section 3.2 or elsewhere in this
Accounting Procedure, and subject to audit as provided for herein.

3.1.1 Surface Rights

All direct costs necessary far the acquisition. renewal or relinquishment of surface rights acquired and maintained in force far the
purposes of the Contract except as provided in Section 3.1.9.

3.1.2 Labour and Associated Labour Costs
(a) Contractor's locally recruited employees based in India.

Costs of all Contractor's locally recruited employees who are directly engaged in the conduct of Petroleum Operations under the
Contract in India. Such costs shall include the costs of employee benefits and Government benefits for employees and levies imposed
on the Contractor as an employer, transportation and relocation costs within India of the employee and such members of the
employee's family (limited to spouse and dependent children) as required by law or customary practice in India. If such employees
are engaged in other activities in India, in addition to Petroleum Operations, the cost of such employees shall be apportioned on a
time sheet basis according to sound and acceptable accounting principles.

(b) Assigned Personnel

Costs of salaries and wages, including bonuses, of the Contractor's employees directly and necessarily engaged in the conduct of the
Petroleum Operations under the Contract, whether temporarily or permanently assigned, irrespective of the location of such
employees, it being understood that in the case of those personnel only a portion of whose time is wholly dedicated to Petroleum
Operations under the Contract, only that pro rata portion of applicable salaries, wages, and other costs, as specified in Sections
3.1.2(c), (d), (e), (f) and (g), shall be charged and the basis of such pro rata allocation shall be specified.

(c) The Contractor's costs regarding holiday, vacation, sickness and disability benefits and living and housing and other customary
allowances applicable to the salaries and wages chargeable under Section 3.1.2(b) above.

(d) Expenses or contributions made pursuant to assessments or obligations imposed under the laws of India which are applicable to
the Contractor's cost of salaries and wages chargeable under Section 3.1.2(b) above.

(e) The Contractor's cost of established plans for employees' group life insurance. hospitalization, pension, retirement and other
benefit plans of a like nature customarily granted to the Contractor's employees provided, however, that such costs are in accordance
with generally accepted standards in the international petroleum industry, applicable to salaries and wages chargeable to Petroleum
Operations under Section 3 .1.2(b) above.

(f) Personal income taxes where and when they are paid by the Contractor to the Government of India for the employee, in
accordance with the Contractor's standard personnel policies.

(g) Reasonable transportation and travel expenses of employees of the Contractor. including those made for travel and relocation of
the expatriate employees, including their dependent family, personal effects, assigned to India whose salaries and wages are
chargeable to Petroleum Operations under Section 3.1.2(b) above.

Transportation cost as used in this Section shall mean the cost of freight and passenger service and any accountable incidental
expenditures related to transfer travel and authorized under Contractor's standard personnel policies. Contractor shall ensure that all
expenditures related to transportation costs are equitably allocated to the activities which have benefited from the personnel
concerned.
3.1.3 Transportation Costs

The reasonable cost of transportation of equipment, materials and supplies within India and from outside India to India necessary for
the conduct of Petroleum Operations under the Contract, including directly related costs such as unloading charges, dock fees and
inland and ocean freight charges.

3.1.4 Charges for Services

(i) Third Parties

The actual costs of contract services, services of professional consultants, utilities and other services necessary for the conduct of
Petroleum Operations under the Contract performed by third parties other than an Affiliate of the Contractor, provided that the
transactions resulting in such costs are undertaken pursuant to Section 1.8 of this Accounting Procedure.
(ii) Affiliates of Contractor
a) Professional and Administrative Services and Expenses

Cost of professional and administrative services provided by any Affiliate for the direct benefit of Petroleum Operations, including,
but not limited to, services provided by the production, exploration, legal, financial, insurance, accounting and computer services
divisions other than those covered by Section 3.1.4 (ii)(b) which Contractor may use in lieu of having its own employees. Charges
shall be equal to the total actual cost of providing their services; shall not include any element of profit and shall not be any higher
than the most favourable prices charged by the Affiliate to third parties for comparable services under similar terms and conditions
elsewhere and will be fair and reasonable in the light of prevailing international petroleum industry and experience.

b) Scientific or Technical Personnel

Cost of scientific or technical personnel services provided by any Affiliate of Contractor for the direct benefit of Petroleum
Operations, which cost shall be charged on a cost of service basis. Charges therefore shall not exceed charges for comparable services
currently provided by outside technical service organizations of comparable qualifications. Unless the work to be done by such
personnel is covered by an approved budget and Work Program. Contractor shall not authorise work by such personnel without
approval of the Management Committee.

c) Equipment, facilities and property owned and furnished by the Contractor's Affiliates, at rates commensurate with the cost of
ownership and operation provided, however, that such rates shall not exceed those currently prevailing for the supply of like
equipment, facilities and property on comparable terms in the area where the Petroleum Operations are being conducted. The
equipment and facilities referred to herein shall exclude major investment items such as (but not limited to) drilling rigs, producing
platforms, oil and gas treating facilities, oil and gas loading and systems, storage and terminal facilities and other major facilities,
rates for which shall be subject to separate agreement with the Government.

3.1.5 Communications

Cost of acquiring. leasing, installing. operating, repairing, and maintaining communication systems including radio and microwave
facilities between the Contract Area and the Contractors nearest base facility.

3.1.6 Office, Shore Bases and Miscellaneous Facilities

Net cost to Contractor of establishing, maintaining and operating any office, sub-office, shore base facility, warehouse, housing or
other facility directly serving the Petroleum Operations. If any such facility services contract areas other than the Contract Area, or
any business other than Petroleum Operations, the net costs thereof shall be allocated on an equitable and consistent basis.

3.1.7 Environmental Studies and Protection

Costs incurred in conducting the environmental impact studies for the Contract Area and in taking environmental protection measures
pursuant to the terms of the Contract including sinking funds established for abandonment.

3.1.8 Materials and equipment

(i) General

So far as is practicable and consistent with efficient and economical operation, only such material shall be purchased or furnished by
the Contractor for use in the Petroleum Operations as may be required for use in the reasonably foreseeable future and the
accumulation of surplus stocks shall be avoided. Material and equipment held in inventory shall only be charged to the accounts when
such material is removed from inventory and used in Petroleum Operations. Costs shall be charged to the accounting records and
books based on the "First in, First Out" (FIFO) method.

(ii) Warranty

In the case of defective material or equipment, any adjustment received by the Contractor from the suppliers or manufacturers or their
agents in respect of any warranty on material or equipment shall be credited to the accounts under the Contract.

(iii) Value of materials charged to the accounts under the Contract
a) Except as otherwise provided in subparagraph (b) below, materials purchased by the Contractor for use in the Petroleum
Operations shall be valued to include invoice price, less trade and cash discounts, if any , purchase and procurement fees
plus freight and forwarding charges between point of supply and point of shipment, freight to port of destination, insurance,
taxes, custom duties, consular fees, other items chargeable against imported material and, where applicable, handling and
transportation costs from point of importation to warehouse or operating site, and these costs shall not exceed those
currently prevailing in normal arms length transactions in the open market.

b) Material purchased from or sold to Affiliates or transferred to or from activities of the Contractor other than Petroleum
Operations under the Contract:
(aa) new material (hereinafter referred to as condition A) shall be valued at the current international price which shall
not exceed the price prevailing in normal arms length transactions in the open market;

(bb) used material which is in sound and serviceable condition and is suitable for re-use without reconditioning
(hereinafter referred to as condition B) shall be priced at not more than seventy five per cent (75%) of the current
price of the above mentioned new materials;

(cc) used material which cannot be classified as condition B, but which, after reconditioning, will be further
serviceable for original function as good second-hand condition B material or is serviceable for original function,
but substantially not suitable for reconditioning (hereinafter referred to as condition C) shall be priced at not more

than fifty per cent (50%) of the current price of the new material referred to above as condition A.

The cost of reconditioning shall be charged to the reconditioned material, provided that the condition C material value plus the cost of
reconditioning does not exceed the value of condition B material.

Material which cannot be classified as condition B or condition C shall be priced at a value commensurate with its use.

Material involving erection expenditure shall be charged at the applicable condition percentage (referred to above) of the current
knocked down price of new material referred to above as condition A.

When the use of material is temporary and its service to the Petroleum Operations does not justify the reduction in price in relation to
materials referred to above as conditions B and C, such material shall be priced on a basis that will result in a net charge to the
accounts under the Contract consistent with the value of the service rendered.

3.1.9 Duties, Fees and Other Charges

Any duties, levies, fees, charges and any other assessments levied by any governmental or taxing authority in connection with the
Contractor's activities under the Contract and paid directly by the Contractor except:

(i) those charges and assessments for which ONGC is solely liable under the terms of the Contract; and

(ii) corporate income tax payable by the constituents of the Contractor.
3.1.10 Insurance and Losses

Insurance premia and casts incurred for insurance pursuant to Article 24 of the Contract, provided that such insurance is customary,
affords prudent protection against risk and is at a premium no higher than that charged on a competitive basis by insurance
companies which are not Affiliates. Except as provided in Sections 3.2(ix), Section 3.2(x) and Section 3.2(xi), actual costs and
losses incurred shall be allowable to the extent not made good by insurance. Such costs may include, but are not limited to, repair
and replacement of property resulting from damages or losses incurred by fire, flood, storm, theft, accident or such other cause.

3.1.11 Legal Expenses

All reasonable costs and expenses except Section 3.2 (xi) resulting from the handling, investigating, asserting, defending, or settling
of any claim or legal action necessary or expedient for the procuring, perfecting, retention and protection of the Contract Area and in
defending or prosecuting lawsuits involving the Contract Area or any third party claim arising out of Petroleum Operations under the
Contract, or sums paid in respect of legal services necessary for the protection of the joint interest of Government and the Contractor,
shall be allowable. Such expenditures shall include attorney's fees, court costs, costs of investigation and procurement of evidence
and amounts paid in settlement or satisfaction of any such litigation and claims provided such costs are not covered elsewhere in the
Accounting Procedure. Where legal services are rendered in such matters by salaried or regularly retained lawyers of the Contractor
or an Affiliate, such compensation shall be included instead under Section 3.1.2 or 3.1.4 (ii) above as applicable.

3.1.12 Training Costs

All costs and expenses incurred by the Contractor in training as is required under Article 22 of the Contract..

3.1.13 General and Administrative Costs

The costs described in Section 2.6.1 and the charge described in Section 2.6.2 of this Accounting Procedure.

3.2 Costs not recoverable and not allowable under the Contract

The following costs and expenses shall not be recoverable or allowable (whether directly as such or indirectly as part of any other
charges or expense) for cost recovery and production sharing purposes under the Contract:

(i) costs and charges incurred before the Effective Date including costs in respect of preparation, signature, or ratification of
this Contract;

(ii) expenditures in respect of any financial transactions to negotiate, float or otherwise obtain or secure
funds for Petroleum Operations including, but not limited to, interest,
commission, brokerage and fees related to such transactions as well
as exchange losses on loans or other financing, whether between
Affiliates or otherwise:

(iii) costs of marketing or transportation of Petroleum beyond the Delivery Point;

(iv) expenditures incurred in obtaining, furnishing and maintaining the guarantees required under the Contract and any other
amounts spent on indemnities with regard to non-fulfillment of contractual obligations;

(v) attorney's fees and other costs and charges in connection with arbitration proceedings between the Parties and sole expert
determination pursuant to the Contract;

(vi) fines, interest and penalties imposed by Courts of law of the Republic of India;

(vii) donations and contributions;

(viii) expenditures on creation of any partnership or joint venture arrangement;
(ix) amounts paid with respect to non-fulfillment of contractual obligations;
(x) costs incurred as a result of failure to insure where insurance is required pursuant to the Contract, or where Contractor has

elected to self insure, or has under-insured;
(xi) costs and expenditures incurred as a result of misconduct or negligence of the Contractor.

3.3 Other costs recoverable and allowable only with Management Committee approval

Any other costs and expenditures not included in Section 3.1 or 3.2 of this Accounting Procedure but which have been incurred by
the Contractor far the necessary and proper conduct of Petroleum Operations shall be allowed to be recovered only with the express
prior approval in writing of the Management Committee.

3.4 Incidental Income and Credits

All incidental income and proceeds received from Petroleum Operations under the Contract, including but not limited to the items
listed below, shall be credited to the accounts under the Contract and shall be taken into account for cost
recovery, production sharing and participation purposes in the manner described in Articles 13, 14 and 15 of the Contract;

(i) The proceeds of any insurance or claim or judicial awards in connection with Petroleum Operations under the Contract or any
assets charged to the accounts under the Contract where such operations or assets have been insured and the premium charged to the
accounts under the Contract;

(ii) Revenue received from third parties for the use of property or assets, the cost of which has been charged to the accounts under the
Contract;

(iii) Any adjustment received by the Contractor from the suppliers/manufacturers, or their agents in connection with defective
material, the cost of which was previously charged by the Contractor to the accounts under the Contract;

(iv) Rentals, refunds or other credits received by the Contractor which apply to any charge which has been made to the accounts
under the Contract;

(v) Prices originally charged to the accounts under the Contract for materials subsequently exported from the Republic of India
without being used in Petroleum Operations under the Contract;

(vi) Proceeds from the sale or exchange by the Contractor of assets, plant or facilities, the acquisition costs of which have been
charged to the accounts under the Contract;

(vii) Legal costs charged to the accounts under Section 3.1.11 of this Accounting Procedure and subsequently recovered by the
Contractor.

3.5 Non-Duplication of Charges and Credits

Notwithstanding any provision to the contrary in this Accounting Procedure, it is the objective of the Parties that there shall be no
duplication of charges or credits to the accounts under the Contract.
SECTION 4

RECORDS AND INVENTORIES OF ASSETS

4.1 Records

4.1.1 The Contractor shall keep and maintain detailed records of property and assets in use for or in connection with
Petroleum Operations under the Contract in accordance with normal practices in exploration and production
activities of the international petroleum industry. Such records shall include information on quantities, location and
condition of such property and assets, and whether such property or assets are leased or owned.

4.1.2 The Contractor shall furnish particulars to the Government by notice in writing as provided in the Contract, at six
(6) monthly intervals of all assets acquired by the Contractor to be used far or in connection with Petroleum
Operations during the period immediately preceding the delivery of such notice.

4.2 Inventories
4.2.1 The Contractor shall make an inventory far:
(a) not less than once every twelve (12) Months with respect to movable assets: and

(b) not less than once every three (3) Financial Years with respect to immovable assets, take an inventory of the assets used for or in
connection with Petroleum Operations in terms of the Contract and address and deliver such inventory to the Government together
with a written statement of the principles upon which valuation of the assets mentioned in such inventory has been based.

4.2.2 The Contractor shall give the Government at least
thirty (30) days notice in writing in the manner
provided for in the Contract of its intention to take
the inventory referred to in Section 4.2.1 and the
Government shall have the right to be represented
when such inventory is taken, failing which it shall
be deemed that the inventory taken by the
Contractor is binding on all the Parties.

4.2.3 When an assignment of rights under the Contract takes place, a special inventory shall be taken by the Contractor
at the request of-the assignee provided that the cost of such inventory is borne by the assignee and paid to the
Contractor.

4.2.4 In order to give effect to Article 27 of the Contract, the Contractor shall provide the Government with a

comprehensive list of all relevant assets when requested by the Government to do so.
5.2

5.3

10

12

SECTION 5

PRODUCTION STATEMENT
From the date of first production of Petroleum from the Development Area, the Contractor shall submit a Monthly
Production Statement to Government showing the following information separately for each producing Development Area
and in aggregate for the Contract Area:
The quantity of Crude Oil and Condensate produced and saved.
The quality and characteristics of such Crude Oil and Condensate produced and saved.
The quantity of Associated Natural Gas and Non Associated Natural Gas produced and saved.

The quality, characteristics and composition of such Natural Gas produced and saved.

The quantities of Crude Oil, Condensate and Natural Gas used for the purposes of carrying on drilling and
production operations and pumping to field storage, as well as quantities reinjected.

The quantities of Crude Oil, Condensate and Natural Gas unavoidably lost.
The quantities of Natural Gas flared and vented.

The quantity of Petroleum stocks held on the first day of the Month in question.
The quantity of Petroleum stocks held on the last day of the Month in question.

The quantities of Natural Gas reinjected into the Petroleum Reservoir.

.11 The number of days in the Month during which Petroleum was produced from each Development Area.

The Gas/Oil ratio for each Development Area for the relevant Month.

All quantities shown in this Statement shall be expressed in both volumetric terms (Barrels of oil and cubic metres of gas)
and in weight (metric tonnes).

The Government may direct in writing that the Contractor includes other reasonable particulars relating to the production of
Petroleum in its Monthly Production Statement, and the Contractor shall comply with such request.
5.4 The Production Statement for each Month shall be submitted to Government no later than ten (10) days after the end of such
Month.
6.2

SECTION 6

VALUE OF PRODUCTION AND PRICING STATEMENT

The Contractor shall for the purposes of Article 19 of the Contract prepare a Statement providing calculations of the value of
Crude Oil and Condensate produced and saved during each Month. This Statement shall contain the following information:

T
Cc

T
Cc

TI

TI

TI

he quantities, prices and receipts realized therefore by the Contractor as a result of sales of Crude Oil and
‘ondensate to third parties (with any sales to Government being separately identified) made during the Month in

question.

he quantities, prices and receipts realized therefore by the Contractor as a result of sales of Crude Oil and
‘ondensate made during the Month in question, other than to third parties.

he quantities of Crude Oil and Condensate appropriated by the Contractor to refining or other processing without

otherwise being disposed of in the form of Crude Oil or Condensate.

he value of stocks of Crude Oil and Condensate on the first day of the Month in question.

he value of stocks of Crude Oil and Condensate on the last day of the Month in question.

The percentage volume of total sales of Crude Oil and Condensate made by the Contractor during the Month that are

Arms

Length Sales to third parties.

Information available to the Contractor insofar as required for the purposes of Article 19 of the Contract,
concerning the prices of competitive crude oils produced by the main petroleum producing and exporting countries
including contract prices, discounts and premium, and prices obtained on the spot markets.

The Contractor shall, for the purpose of Article 21 of the Contract, prepare a Statement providing calculations of the value

of Associat
contain all

ted Natural Gas and Non Associated Natural Gas produced and sold during each Month. This Statement shall
information of the type specified in Section 6.1 for Crude Oil as is applicable to Natural Gas and such other

relevant information as may be required by Government.
6.3

6.4

The Statements required pursuant to Sections 6.1 and 6.2 shall include a detailed breakdown of the calculation of the prices
of Crude Oil, Condensate, Associated Natural Gas and Non Associated Natural Gas.

The Value of Production and Pricing Statement for each Month shall be submitted to Government not later than thirty (30)
days after the end of such Month.
7.1

SECTION 7
STATEMENT OF COSTS, EXPENDITURES AND RECEIPTS

The Contractor shall prepare with respect to each Quarter a Statement of Costs, Expenditures and Receipts under the
Contract. The Statement shall distinguish between Exploration Costs, Development Costs and Production Costs and shall
separately identify all significant items of cost and expenditure as itemized in Section 3 of this Accounting Procedure within
these categories. The Statement of Receipts shall distinguish between income from the sale of Petroleum and incidental
income of the sort itemized in Section 3.4 of this Accounting Procedure. If the Government is not satisfied with the degree
of desegregation within the categories, it shall be entitled to request a more detailed breakdown. The Statement shall show
the following:

Actual costs expenditures and receipts for the Quarter in question.

Cumulative costs expenditures and receipts for the Financial Year in question.

Latest forecast of cumulative costs expenditures and receipts at the Financial Year end.

Variations between budget forecast and latest forecast and explanations of material variations.

The Statement of Costs, Expenditures and Receipts of each Quarter shall be submitted to Government no later than twenty-
one (21) days after the end of such Quarter.
8.2

8.3

8.4

SECTION 8
COST RECOVERY STATEMENT

The Contractor shall prepare with respect to each Calendar Quarter a Cost Recovery Statement for each Development Area
containing the following information:

Unrecovered Contract Costs carried forward from the previous Quarter, if any.
Contract Costs for the Quarter in question.

Total Contract Costs for the Quarter in question (Section
8.1.1 plus Section 8.1.2).

Quantity and value of Cost Petroleum taken and disposed off the Contractor for the Quarter in question.
Contract Costs recovered during the Quarter in question.

Total cumulative amount of Contract Costs recovered up to
the end of the Quarter in question.

Amount of unrecovered Contract Costs to be carried forward into the next Quarter.

Where necessary, the information to be provided under Section 8.1 shall be identified separately for each Development Area
for Crude Oil, Condensate, Associated Natural Gas and Non Associated Natural Gas.

The cost recovery information required pursuant to subsection 8.1 above shall be presented in sufficient detail so as to
enable Government to identity how the cost of assets are being recovered for the purposes of Article 27 of the Contract.

The Cost Recovery Statement for each Quarter shall be submitted to Government not later than thirty (30) days after the end
of such Quarter.
9.
9.1.1
9.1.2
9.1.3
9.1.4
9.1.5
9.1.6
9.1.7
9.2
9.3

SECTION 9
PRODUCTION SHARING STATEMENT

The Contractor shall prepare, with respect to each Quarter, a Production Sharing Statement for each Development Area
containing the following information:

The calculation of the applicable Net Cash Income, as defined in Appendix D of this Contract, for the Quarter in
question.

The value of the Investment Multiple applicable in the Quarter in question.

Based on Section 9.1.2 and Article 15, the appropriate percentages of Profit Petroleum for the Government and
Contractor in the Quarter in question.

The total amount of Profit Petroleum to be shared between the Government and Contractor in the Quarter in
question.

Based on Sections 9.1.3 and 9.1.4, the amount of Profit Petroleum due to the Government and Contractor as well as
to each constituent of the Contractor in the Quarter in question.

The actual amounts of Petroleum
taken by the Government and
Contractor as well as by each
constituent of the Contractor
during the Quarter in question to
satisfy their entitlements pursuant
to Section 9.1.5.

Adjustments to be made, if any, in future Quarters in the respective amounts of Profit Petroleum due to the
Government and Contractor as well as to each constituent of the Contractor on account of any differences between
the amounts specified in Sections 9.1.5 and 9.1.6, as well as any cumulative adjustments outstanding from previous
Quarters.

Where necessary the information to be provided under Section 9.1 shall be identified separately for Crude Oil and
Condensate as distinct from Associated Natural Gas and Non Associated Natural Gas.

The Production Sharing Statement shall be submitted to Government not later than thirty (30) days after the end of such
Quarter.
10.1

10.2

SECTION 10
END OF FINANCIAL YEAR STATEMENT

The Contractor shall prepare a definitive End of Financial Year Statement for each Development Area. The Statement shall
contain aggregated information in the same format as required in the Production Statement, Value of Production and Pricing
Statement, Statement of Costs, Expenditures and Receipts, Cost Recovery Statement and Production Sharing Statement, but
shall be based on actual quantities of Petroleum produce,. income received and costs and expenditures incurred. Based upon
this Statement, any adjustments that are necessary shall be made to the transactions concerned under the Contract.

The End of Financial Year Statement for each Financial Year shall be submitted to Government within ninety (90) days of
the end of such Financial Year.
11.1

11.1.1

11.1.2

11.2

SECTION 11
BUDGET STATEMENT

The Contractor shall prepare a Budget Statement for each Financial Year for each Development Area. This Statement shall
distinguish between budgeted Exploration Cost, Development Costs and Production Costs and shall show the following:

Forecast costs expenditures and receipts for the Financial year in question.

A schedule showing the most important individual items of total costs, expenditures and receipts for the said
Financial Year.

The Budget Statement shall be submitted to Government with respect to each Financial Year not later than ninety (90) days
before the start of the said Financial Year provided that in the case of the Financial Year in which the Effective Date falls,
the Budget Statement shall be submitted within ninety (90) days of the Effective Date.
APPENDIX D
CALCULATION OF THE INVESTMENT MULTIPLE FOR PRODUCTION SHARING PURPOSES

In accordance with the provisions of Article 15, the share of the Government and the Contractor, respectively, of Profit
Petroleum from any Development Area in any Year shall be determined by Investment Multiple earned by the Companies
from that Development Area in the end of the preceding Year. These measures of profitability shall be calculated on the
basis of the appropriate net cash flows, as specified in this Appendix D.

Investment Multiple

2.

iii)

The "Net Cash Income" of the Companies from a Development Area in particular Year is the aggregate value of the
following:

Cost Petroleum entitlement of the Companies as provided in Article 14;
plus

Profit Petroleum entitlement of the Companies as provided in Article 15;
plus

the Companies’ share of all incidental income (of the type specified in Section 3.4 of the Accounting Procedure) arising from
Petroleum Operations and apportioned to the Development Area;

less
the Companies’ share of all Production Costs incurred on or in the Development Area;
less

the notional income-tax, determined in accordance with paragraph 8 of this Appendix, payable by the Companies on profits
and gains from the Development Area.

The "Investment" made by the Companies in a Development Area in particular Year is the aggregate value for the year of:

the Companies' share of Exploration CostsArea and apportioned to the Development area in the same proportion that such
incurred in the Contract costs recovered pursuant to Article 14.4;

The Companies' share of Development Costs incurred on or in the Development Area.
+. For the purposes of the calculation of the Investment Multiple, costs or expenditures which are not allowable as provided in
the Accounting Procedure shall be excluded from Contract Costs and be disregarded.

5. The Investment Multiple ratio earned by the Companies as at the end of any Year from any Development Area shall be
calculated by dividing the aggregate value of the addition of each of the annual Net Cash Incomes (accumulated, without
interest, up to and including that Year starting from the Year in which Production Costs were first incurred or Production
first arose on or in the Development Area) by the aggregate value of the addition of each of the annual Investments
(accumulated without interest, up to and including that Year starting from the Year in which Exploration and Development
Costs were first incurred).

6. Profit Petroleum from the Development Area in any Year shall be shared between the Government and the Contractor in
accordance with the value of the Investment Multiple earned by the Companies as at the end of the previous Year pursuant
to Articles 15.2-15.7.

General

7. The applicable cash flows set out in paragraphs 2 and 3 of this Appendix shall be identified and calculated in respect of each
Development Area.

8. In determining the amount of notional income tax to be deducted in the applicable cash flows specified in paragraph 2 of
this Appendix, a notional income tax liability shall be determined for each Company comprising the Contractor, as if the
conduct of Petroleum Operations by the Company in that Development Area constituted the sole business of the Company
and as if the provisions of the Income Tax Act, 1961, with respect to the computation of income tax on the basis of the
income and deductions provided for in Article 16 of this Contract were accordingly applicable separately to that
Development Area, disregarding any income, allowances, deductions, losses or set-off of losses from any other
Development Area or business of the Company.
APPENDIX E

FORM OF PARENT FINANCIAL AND PERFORMANCE GUARANTEE
(to be furnished pursuant to Article 29 of the Contract)

AS ... a company duly organised and existing under the laws of ... having its registered office at ...(hereinafter referred to as 'the
r' which expression shall include its successors and assigns) is (the indirect owner of 100% of the capital stock of XYZ Company and
ner of its parent company;) and

AS XYZ Company is signatory to a Production Sharing Contract of even date of this guarantee in respect of an (onshore) area
| as Block CB-ON/2, hereinafter referred to as 'the Contract') made between the Government of India (hereinafter referred to as 'the
ent'). ONGC (hereinafter referred to as 'Licensee' which expression shall include its successors and assigns) and XYZ. Company
ter referred to as XYZ which expression shall include its successors and permitted assigns); and

AS the Guarantor wishes to guarantee the performance of XYZ Company or its Affiliate Assignee under the Contract as required by
of the Contract;

NOW, THEREFORE, this Deed hereby provides as follows:

1. The Guarantor hereby unconditionally and irrevocably guarantees to the Government and the Licensee that it will make
available, or cause to be made available, to XYZ Company or any other directly or indirectly owned Affiliate of XYZ
Company to which any part or all of XYZ Company's rights or interest under the Contract may be assigned (‘Affiliate
Assignee’), financial, technical and other resources required to ensure that XYZ Company or any Affiliate Assignee can
carry out its obligations as set forth in the Contract.

2. The Guarantor further unconditionally and irrevocably guarantees to the Government and the Licensee the due and punctual
compliance by XYZ Company or any Affiliate Assignee, of any obligations of XYZ Company or any Affiliate Assignee
under the Contract.

3. The Guarantor hereby undertakes to the Government and the Licensee that if XYZ Company or any Affiliate Assignee,
shall, in any respect, fail to perform its obligations under the Contract or commit any breach of such obligations, then the
Guarantor shall fulfill or cause to be fulfilled the said obligations in place of XYZ Company or any Affiliate Assignee, and
will indemnify the Government and the Licensee against all losses, damages, costs, expenses or otherwise which may
result directly from such failure to perform or breach on the part of XYZ Company.

+. This guarantee shall take effect from the Effective Date and shall remain in full force and effect for the duration of the said
Contract and thereafter until no sum remains payable by XYZ Company, or its Affiliate Assignee, under the Contract or as a
result of any decision or award made by any expert or arbitral tribunal thereunder.

5. This guarantee shall not tie affected by any change in the articles of association and byelaws of XYZ Company or the
Guarantor or in any instrument establishing the Company or Guarantor.

6. The liabilities of the Guarantor shall not be discharged or affected by (a) any time indulgence, waiver or consent given to
XYZ Company; (b) any amendment to the Contract or to any security or other guarantee or indemnity to which XYZ
Company has agreed; (c) the enforcement or waiver of any terms of the Contract or of any security, other guarantee or
indemnity; or (d) the dissolution, amalgamation, reconstruction or are organisation of XYZ Company.

7. This guarantee shall be governed by and construed in accordance with the laws of India.
YESS WHEREOF the Guarantor, through its duly authorised representatives, has caused its seal to be duly affixed hereto and this

» to be duly executed the ... day of... 2000.

of ... was hereto duly affixed by ... this ... day of ... 2000 in accordance with its byelaws and this guarantee was duly signed by ...and
ired by the said byelaws.

Secretary President & Director

Witness:
